 

Exhibit 10.2

 

EXECUTION COPY

 

 

 

A123 Systems, Inc.

 

 

$200,000,000

 

 

8.00% Senior Secured Convertible Notes
Warrants to Purchase Common Stock

 

--------------------------------------------------------------------------------

 

Securities Purchase Agreement

 

--------------------------------------------------------------------------------

 

Dated August 16, 2012

 

 

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

Page

 

 

ARTICLE 1 AUTHORIZATION OF SECURITIES

1

 

 

ARTICLE 2 SALE AND PURCHASE OF NOTES AND WARRANTS

1

 

 

ARTICLE 3 CLOSING

2

 

 

ARTICLE 4 CONDITIONS TO CLOSING

2

 

 

 

4.1

Representations and Warranties

2

4.2

Performance; No Default

2

4.3

Secretary’s Certificate

3

4.4

Opinion of Counsel

3

4.5

Election of Directors

3

4.6

Purchase Permitted By Applicable Requirements of Law, Etc.

3

4.7

Funding Instructions

3

4.8

Proceedings and Documents

3

4.9

Company Board Approval of the Charter Amendment; Shareholder Approvals

3

4.10

PRC Approval

4

4.11

HSR Act

4

4.12

CFIUS Review

4

4.13

6.00% Senior Convertible Notes

4

4.14

3.75% Convertible Subordinated Notes

4

4.15

ITAR

5

4.16

Grants; Tax Credits

5

4.17

D&O Insurance

5

4.18

No Litigation

5

4.19

No Default under Bridge Loan Agreement

5

4.20

Permitted First Priority Bridge Indebtedness

5

4.21

Security Agreement and Guarantee

6

4.22

No Delisting Actions

6

4.23

Updated Capitalization

6

 

 

 

ARTICLE 5 REPRESENTATIONS AND WARRANTIES OF THE COMPANY

6

 

 

 

5.1

Organization; Power and Authority

6

5.2

Authorization, Etc.

6

5.3

No Material Adverse Effect

7

5.4

Organization and Ownership of Capital Stock of Subsidiaries

7

5.5

Compliance with Laws, Other Instruments, Etc.

7

5.6

Change of Control Payments

8

5.7

Governmental Authorizations, Etc.

8

5.8

Litigation; Observance of Agreements, Statutes and Orders

8

5.9

NASDAQ Market Listing

8

 

i

--------------------------------------------------------------------------------


 

5.10

Taxes

9

5.11

Title to Property; Leases

9

5.12

Reserved

10

5.13

Compliance with ERISA

10

5.14

Private Offering by the Company

10

5.15

Use of Proceeds; Margin Regulations

10

5.16

Existing Indebtedness; Future Liens

10

5.17

Foreign Assets Control Regulations, Etc.

11

5.18

Status under Certain Statutes

11

5.19

Solvency

11

5.20

Application of Takeover Protections; No Rights Agreement

12

5.21

SEC Documents; Financial Statements

12

5.22

Undisclosed Liabilities

13

5.23

Equity Capitalization

13

5.24

Employee Relations

15

5.25

Intellectual Property Rights

15

5.26

Environmental Laws

16

5.27

Reserved

16

5.28

Internal Accounting and Disclosure Controls

16

5.29

Bank Holding Company Act

16

5.30

Shell Company Status

17

5.31

Stock Option Plans

17

5.32

No Disagreements with Accountants and Lawyers

17

5.33

Disclosure

17

5.34

ITAR

17

5.35

Competing Businesses

18

5.36

Representations and Warranties of Purchaser

18

 

 

 

ARTICLE 6 REPRESENTATIONS OF PURCHASER

18

 

 

 

6.1

Purchase for Investment

18

6.2

Accredited Investor

19

6.3

Matters Relating to the Placement Agent

19

6.4

Representations and Warranties of the Company

19

6.5

Brokers and Other Advisors

20

 

 

 

ARTICLE 7 COVENANTS

20

 

 

 

7.1

Preparation of the Proxy Statement; Company Shareholders Meeting

20

7.2

Alternative Proposals

21

7.3

Cooperation; Certain Consents and Approvals

24

7.4

Commodity Jurisdiction Determination

26

7.5

Public Announcements

26

7.6

Litigation

26

7.7

Board Governance Matters

26

7.8

Interim Operations

29

7.9

Confidentiality Agreement

30

 

ii

--------------------------------------------------------------------------------


 

ARTICLE 8 SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT

30

 

 

 

8.1

Survival of Representations and Warranties

30

8.2

Entire Agreement

30

 

 

 

ARTICLE 9 AMENDMENT AND WAIVER

30

 

 

ARTICLE 10 NOTICES

31

 

 

ARTICLE 11 INDEMNIFICATION

31

 

 

 

11.1

Indemnification

31

11.2

Procedures; Third Party Claims

32

11.3

Other Claims

33

11.4

Tax Treatment

33

 

 

ARTICLE 12 SUBSTITUTION OF PURCHASER

34

 

 

ARTICLE 13 EXPENSES, ETC.

34

 

 

 

13.1

Expenses

34

13.2

Survival

34

 

 

ARTICLE 14 TERMINATION

35

 

 

 

14.1

Termination by the Parties

35

14.2

Notice of Termination; Effect of Termination

36

14.3

Termination Fee

36

 

 

ARTICLE 15 MISCELLANEOUS

37

 

 

 

15.1

Successors and Assigns

37

15.2

Accounting Terms

37

15.3

Severability

37

15.4

Construction, etc.

37

15.5

Counterparts

38

15.6

Governing Law

38

15.7

Jurisdiction and Process; Waiver of Jury Trial

38

15.8

No Personal Liability of Directors, Officers, Employees and Holders of Capital
Stock

38

15.9

Successors

39

15.10

Third Party Beneficiaries

39

 

iii

--------------------------------------------------------------------------------


 

SCHEDULES

 

Schedule

 

 

 

 

 

Schedule A

—

Defined Terms

Schedule 5.3

—

Material Adverse Events

Schedule 5.4

—

Subsidiaries of the Company and Ownership of Subsidiary Equity

Schedule 5.5

—

Compliance with Laws, Other Instruments, Etc.

Schedule 5.10

—

Tax Matters

Schedule 5.16

—

Existing Indebtedness

Schedule 5.21

—

SEC Documents and Financial Statements

Schedule 5.23

—

Capitalization

Schedule 5.25

—

Intellectual Property

Schedule 5.34(a)

—

EAR Matters

Schedule 7.8

—

Interim Operations

 

EXHIBITS

 

Exhibit

 

 

 

 

 

Exhibit 1.1

—

Form of 8.00% Senior Secured Convertible Note

Exhibit 1.2

—

Form of Warrant

Exhibit 4.4

—

Form of Opinion of Special Counsel for the Company

 

iv

--------------------------------------------------------------------------------


 

A123 Systems, Inc.
200 West Street
Waltham, Massachusetts 02451
Facsimile: (617) 924-8910

 

8.00% Senior Secured Convertible Notes
Warrants to Purchase Common Stock

 

August 16, 2012

 

To Wanxiang Clean Energy USA Corp.:

 

Ladies and Gentlemen:

 

A123 Systems, Inc., a Delaware corporation (the “Company”), agrees with Wanxiang
Clean Energy USA Corp. (the “Purchaser”) as follows:

 

ARTICLE 1

AUTHORIZATION OF SECURITIES

 

The Company has authorized the issuance and sale of $200,000,000 aggregate
principal amount of its 8.00% Senior Secured Convertible Notes (the “Notes”,
such term to include any such notes issued in substitution therefor pursuant to
the terms thereof) and warrants to purchase shares of Common Stock (the
“Warrants”).  The issuance and sale of the Notes and Warrants and the related
actions contemplated in this agreement (this “Agreement”) are referred to herein
as the “Transaction.” The Notes shall be substantially in the form set out in
Exhibit 1.1.  The Warrants shall be substantially in the form set out in
Exhibit 1.2, duly completed in accordance with the instructions for Warrants
“W4” and “W5” therein.  The shares of Common Stock issuable upon conversion of
the Notes, upon exercise of the Warrants and/or upon exercise of the Bridge
Warrants (as hereinafter defined) are referred to herein as the “Underlying
Shares” and, together with the Notes and the Warrants, are collectively referred
to herein as the “Securities.”  Certain capitalized and other terms used in this
Agreement are defined in Schedule A; and references to a “Schedule” or an
“Exhibit” are, unless otherwise specified, to a Schedule or an Exhibit attached
to this Agreement.

 

ARTICLE 2

SALE AND PURCHASE OF NOTES AND WARRANTS

 

Subject to the terms and conditions of this Agreement, Purchaser agrees to
purchase at the Closing, and the Company agrees to sell and issue to Purchaser,
at the Closing, in each case as provided for in Article 3, the Notes and
Warrants for the aggregate purchase price of $200,000,000.  The Company and
Purchaser shall endeavor in good faith to agree, as soon as reasonably
practicable, to an allocation of the purchase price hereunder between the Notes
and Warrants.  The Notes shall be convertible into shares of Common Stock as
provided for in the Notes,  and each Warrant shall be exercisable for shares of
Common Stock as provided for in the Warrant.

 

--------------------------------------------------------------------------------


 

ARTICLE 3

CLOSING

 

The sale and purchase of the Notes and Warrants to be purchased by Purchaser
shall occur at the offices of Latham & Watkins LLP, 233 South Wacker Drive,
Suite 5800, Chicago, Illinois 60606, at 9:00 a.m., Chicago time, at a closing
(the “Closing”) on the second Business Day after the conditions to the Closing
set forth in this Agreement (other than those conditions that by their nature
are to be satisfied at the Closing) are either satisfied or waived, or at such
other time and place as the Company and Purchaser mutually agree in writing.  At
the Closing, the Company will deliver to Purchaser the Notes to be purchased by
Purchaser in the form of a single Note (or such greater number of Notes in
denominations of at least $100,000 as Purchaser may request) dated the date of
the Closing and registered in Purchaser’s name (or in the name of its nominee)
and the Warrants to be purchased by Purchaser by physical delivery thereof,
against delivery by Purchaser to the Company or its order of immediately
available funds in the amount of the aggregate purchase price therefor by wire
transfer of immediately available funds for the account of the Company.  If, at
the Closing, the Company shall fail to tender such Notes or Warrants to
Purchaser as provided above in this Article 3, or any of the conditions
specified in Article 4 shall not have been fulfilled to Purchaser’s
satisfaction, Purchaser shall, at its election, be relieved of all further
obligations under this Agreement, without thereby waiving any rights Purchaser
may have by reason of such failure or such nonfulfillment.

 

ARTICLE 4

CONDITIONS TO CLOSING

 

Purchaser’s obligation to purchase and pay for the Notes and Warrants to be sold
to Purchaser at the Closing is subject to the fulfillment to Purchaser’s
satisfaction or waiver by Purchaser, prior to or at the Closing, of the
following conditions:

 

4.1                                 Representations and Warranties.  The
representations and warranties of the Company in this Agreement and the Bridge
Loan Agreement that are qualified by materiality or Material Adverse Effect
shall be true and correct in all respects and each other representation and
warranty of the Company contained in this Agreement and the Bridge Loan
Agreement shall be true and correct in all material respects, in each case as of
the date of this Agreement and as of the Closing as though made on the date of
Closing, except to the extent such representations and warranties are expressly
made as of an earlier date, in which case as of such earlier date.  Purchaser
shall have received a certificate signed on behalf of the Company by an
executive officer of the Company to such effect.

 

4.2                                 Performance; No Default.  The Company shall
have performed and complied with all agreements and covenants contained in this
Agreement required to be performed or complied with by it prior to or at the
Closing and after giving effect to the issue and sale of the Notes and Warrants
(and the application of the proceeds thereof) no Default or Event of Default
under the Notes shall have occurred and be continuing.  Purchaser shall have
received a certificate signed on behalf of the Company by an executive officer
of the Company to such effect.

 

2

--------------------------------------------------------------------------------


 

4.3                                 Secretary’s Certificate.  The Company shall
have delivered to Purchaser a certificate of its Secretary or Assistant
Secretary, dated the date of Closing, certifying as to the resolutions attached
thereto and other corporate proceedings relating to the authorization, execution
and delivery of the Securities and this Agreement, the approval by the Company
Board of the Charter Amendment and the approval by the shareholders of the
Company of the Share Issuance Proposal, the Change of Control Proposal and the
Charter Proposal.

 

4.4                                 Opinion of Counsel.  Purchaser shall have
received an opinion letter, dated the date of the Closing, from Latham & Watkins
LLP, counsel for the Company, substantially in the form set forth in Exhibit 4.4
(and the Company hereby instructs its counsel to deliver such opinion letter to
Purchaser).

 

4.5                                 Election of Directors.  The Wanxiang Board
Designees shall have been duly elected or appointed to, and as of immediately
following the Closing, shall be seated as directors on, the Company Board.

 

4.6                                 Purchase Permitted By Applicable
Requirements of Law, Etc.  On the date of the Closing, such Purchaser’s purchase
of Notes and Warrants shall (a) be permitted by the laws and regulations of each
jurisdiction to which Purchaser is subject, (b) not violate applicable
Requirements of Law (including Regulation T, U or X of the Board of Governors of
the Federal Reserve System (the “Federal Reserve”)) and (c) not subject
Purchaser to any tax, penalty or liability (other than any income tax or tax
based on income) under or pursuant to applicable Requirements of Law, except, in
the case of each of clauses (a), (b) and (c), such as are applicable to
Purchaser by virtue of its owners or its relationship with China, Chinese
entities or Chinese nationals.

 

4.7                                 Funding Instructions.  At least three
Business Days prior to the date of the Closing, Purchaser shall have received
written instructions signed by a senior financial officer of the Company on
letterhead of the Company specifying (i) the name and address of the bank to
which the purchase price for the Securities is to be deposited, (ii) such bank’s
ABA number and (iii) the account name and number into which such purchase price
is to be deposited.

 

4.8                                 Proceedings and Documents.  All corporate
and other proceedings in connection with the transactions contemplated by this
Agreement and all documents and instruments incident to such transactions shall
be satisfactory to Purchaser, and Purchaser shall have received all such
counterpart originals or certified or other copies of such documents as
Purchaser may reasonably request.

 

4.9                                 Company Board Approval of the Charter
Amendment; Shareholder Approvals.

 

(a)                                  The Company Board shall have approved,
prior to the mailing of the Proxy Statement, and declared advisable an amendment
to the Company Charter (the “Charter Amendment”) to provide that the number of
shares of Common Stock authorized to be issued by the Company is a specific
number, which number shall be sufficient to allow for the Company to reserve for
issuance upon conversion of the Notes and exercise of the Warrants and the
Bridge Warrants (without regard to any restrictions on the convertibility of the
Notes or the exercise of the Warrants or the Bridge Warrants or any future
anti-dilution adjustments but giving effect to

 

3

--------------------------------------------------------------------------------


 

all outstanding shares of Common Stock and other rights to acquire Common Stock
from the Company) a number of shares of Common Stock equal to the aggregate of
the Required Reserve Amount (as such term is defined in the applicable Bridge
Warrant or Warrant) with respect to each of the Bridge Warrants and Warrants and
directing that the Charter Amendment be submitted to a vote of the shareholders
of the Company.

 

(b)                                 At the Company Shareholders Meeting, the
shareholders of the Company shall have duly approved (i) a proposal to approve
the issuance of the Underlying Shares upon conversion of the Notes and upon
exercise of the Warrants and the Bridge Warrants (the “Share Issuance
Proposal”), (ii) a proposal to authorize a change of control resulting from the
issuance of the Notes, the Bridge Warrants and the Warrants under NASDAQ Listing
Rule 5635(b) (the “Change of Control Proposal”) and (iii) a proposal to approve
the Charter Amendment (the “Charter Proposal” and, together with the Share
Issuance Proposal and the Change of Control Proposal, the “Shareholder
Proposals”), in accordance with the Company Charter, the Company Bylaws and the
DGCL (the “Shareholder Approval”), and such approval shall be in full force and
effect.

 

(c)                                  A certificate of amendment reflecting the
Charter Amendment shall have been duly filed with the Secretary of State of the
State of Delaware.

 

4.10                           PRC Approval.  All consents, approvals, licenses,
permits and other authorizations of any Government Authority of the People’s
Republic of China that Purchaser determines, in its reasonable discretion, are
required for the consummation by Purchaser of the transactions contemplated by
this Agreement shall have been obtained on terms satisfactory to Purchaser in
its sole discretion, and such consents, approvals, licenses, permits and other
authorizations shall be in full force and effect.

 

4.11                           HSR Act.  Any applicable waiting periods,
together with any extensions thereof, under the Hart-Scott-Rodino Antitrust
Improvements Act of 1976, as amended, and the rules and regulations thereunder
(the “HSR Act”), and the antitrust or competition laws of any other applicable
jurisdiction that are, in each case, applicable to the acquisition of all the
Underlying Shares by Purchaser shall have expired or been terminated.

 

4.12                           CFIUS Review.  The Company and Purchaser shall
have received written notice from the Committee on Foreign Investment in the
United States (“CFIUS”) that its review of the transactions contemplated by this
Agreement has concluded or, in the event of an investigation, that CFIUS has
terminated such investigation, and there are no unresolved national security
concerns with respect to the transactions contemplated by this Agreement.

 

4.13                           6.00% Senior Convertible Notes.  All of the
Company’s 6.00% Senior Convertible Notes (the “6.00% Notes”) shall have been
either converted into shares of Common Stock in accordance with their terms or
redeemed by the Company or called by the Company for redemption at a price equal
to 110% of the face value thereof, plus accrued and unpaid interest.

 

4.14                           3.75% Convertible Subordinated Notes. At least
90% of the initial principal amount of the Company’s 3.75% Convertible
Subordinated Notes (the “3.75% Notes”) shall

 

4

--------------------------------------------------------------------------------


 

have been converted into shares of Common Stock and/or purchased and cancelled
by the Company on terms satisfactory to Purchaser in its sole discretion.

 

4.15                           ITAR.  A period of 60 days shall have elapsed
following notice to the U.S. Department of State of the transactions
contemplated by this Agreement pursuant to Section 122.4(b) of the International
Traffic in Arms Regulations of the U.S. Department of State without objection
from, or the imposition of conditions by, the U.S. Department of State, and the
Company shall have received a Favorable CJ Determination with respect to any CJ
Request filed pursuant to Section 7.4.

 

4.16                           Grants; Tax Credits.  Purchaser shall have
received reasonable assurances that, after taking into account the Transaction,
(a) the grant awarded to the Company in the amount of approximately $249.1
million, pursuant to the U.S. Department of Energy’s “Battery Initiative
Program” under the American Recovery and Reinvestment Act of 2009, will remain
available in accordance with its terms for purpose of funding the construction
of new lithium-ion battery manufacturing facilities in Michigan and (b) the tax
credits for which the Company is eligible pursuant to the High-Tech Credit
Agreement dated October 2009 and the Cell Manufacturing Credit Agreement dated
November 2009, each by and between the Company and the Michigan Economic Growth
Authority, will be available for at least four (4) tax years following the
Closing (beginning with the tax year ending December 31, 2012).

 

4.17                           D&O Insurance.  The Company shall have purchased
a “tail policy” with respect to its existing directors and officers liability
insurance policy, providing substantially comparable coverage through insurance
carriers with the same or better rating than its existing policy, and Purchaser
shall have determined in its sole discretion that the Company’s existing
directors and officers liability insurance policy, as modified or supplemented
by the tail policy, provides sufficient coverage (subject to retentions and
deductibles in such policy) with respect to the litigation set forth in Schedule
5.3.

 

4.18                           No Litigation.  There shall be no pending or
threatened action, suit or proceeding to restrain, prohibit or otherwise
challenge the legality or validity of, or to seek damages with respect to, the
transactions contemplated hereby or any disclosures the Company made with
respect thereto, including its announcement of, and filings with the SEC
relating to, the transactions contemplated in this Agreement and the Bridge Loan
Agreement and any statements included in the Proxy Statement or any amendments
or supplements thereto.

 

4.19                           No Default under Bridge Loan Agreement.  No
Default (as defined in the Bridge Loan Agreement) shall have occurred.

 

4.20                           Permitted First Priority Bridge Indebtedness. 
Any Permitted First Priority Bridge Indebtedness shall have been discharged and
refinanced by Purchaser or its Affiliates and, subject to the satisfaction of
all other conditions to the issuance of the Notes, Purchaser hereby commits to
provide such financing on terms no less favorable to the Company than those set
forth in the Bridge Loan Agreement (which terms will include the issuance of
warrants having terms substantially similar to the Bridge Warrants that would
have been issued if such financing were an advance under the Bridge Loan
Agreement).

 

5

--------------------------------------------------------------------------------


 

4.21       Security Agreement and Guarantee.  The Security Agreement and
Guarantee shall be in full force and effect.

 

4.22       No Delisting Actions. There shall not be pending or, to the knowledge
of the Company, threatened any action by NASDAQ seeking to delist the Common
Stock from a Principal Market.

 

4.23       Updated Capitalization.  On the Business Day preceding the date of
Closing, the Company shall have delivered to Purchaser a certificate of the
Company signed on behalf of the Company by an executive officer of the Company
setting forth an updated Schedule 5.23 as of two (2) Business Days prior to the
date of Closing.

 

ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company represents and warrants to Purchaser that:

 

5.1         Organization; Power and Authority.  The Company and each Guarantor
is a corporation or limited liability company, as applicable, duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization, and is duly qualified as a foreign entity and is in good standing
in each jurisdiction in which such qualification is required by applicable
Requirements of Law, other than those jurisdictions as to which the failure to
be so qualified or in good standing could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.  The Company and each
Guarantor has the corporate or limited liability company power and authority, as
applicable, to own or hold under lease the properties it purports to own or hold
under lease and to transact the business it transacts and proposes to transact,
to execute and deliver Transaction Documents and to perform the provisions
hereof and thereof.

 

5.2         Authorization, Etc.  Each of the Transaction Documents has been duly
authorized by all necessary corporate or limited liability company action on the
part of the Company and each Guarantor, except that the performance of the
obligations to reserve and issue shares of Common Stock pursuant to the terms of
the Securities and Bridge Warrants in excess of that number currently
authorized, unissued and unreserved, is subject to obtaining the Shareholder
Approvals and the filing of the Charter Amendment.  Each of the Transaction
Documents constitutes, or will, upon execution and delivery thereof constitute,
a legal, valid and binding obligation of the Company and each Guarantor, as
applicable, enforceable against the Company and each Guarantor, as applicable,
in accordance with its terms, except as such enforceability may be limited by
(i) applicable bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting the enforcement of creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law). The Company has all necessary
corporate power and authority to perform its obligations under this Agreement
and the other Transaction Documents and consummate the transactions contemplated
hereby and thereby except that the performance of the obligations to reserve and
issue shares of Common Stock pursuant to the terms of the Securities and Bridge
Warrants in excess of that number currently authorized, unissued and unreserved,
is subject to obtaining the Shareholder Approvals and the filing of the Charter

 

6

--------------------------------------------------------------------------------


 

Amendment.  The Company Board, at a meeting duly called and held, has
(i) approved and declared advisable this Agreement and the Transaction (the
“Company Determination”), (ii) recommended approval by the shareholders of the
Company of the Shareholder Proposals (the “Company Recommendation”) and
(iii) subject to the Company Board’s right to make an Adverse Recommendation
Change  in accordance with Section 7.2, directed that the Shareholder Proposals
be submitted for consideration by the shareholders of the Company at a meeting
of the shareholders of the Company (the “Company Shareholders Meeting”).  The
Shareholder Approvals are the only votes or consents of the holders of any class
of or series of capital stock of the Company required to approve the Shareholder
Proposals under Requirements of Law.

 

5.3         No Material Adverse Effect.  Except as disclosed in Schedule 5.3 or
in the Specified SEC Document, since December 31, 2011, there has been no change
in the operations, business, properties or condition (financial or otherwise) of
the Company and its Subsidiaries, taken as a whole, that individually or in the
aggregate would reasonably be expected to have a Material Adverse Effect.

 

5.4         Organization and Ownership of Capital Stock of Subsidiaries. 
(a) Schedule 5.4 contains (except as noted therein) complete and correct lists
of the Company’s Subsidiaries, showing, as to each Subsidiary, the correct name
thereof, the jurisdiction of its organization, and the percentage of shares of
each class of its Capital Stock outstanding owned by the Company and each other
Subsidiary.

 

(b)           All of the outstanding Capital Stock of each Subsidiary shown in
Schedule 5.4 as being owned by the Company and its Subsidiaries has been validly
issued, is fully paid and nonassessable and is owned by the Company or another
Subsidiary free and clear of any Lien (except as otherwise disclosed in Schedule
5.4).

 

(c)           Each Subsidiary identified in Schedule 5.4 is a corporation,
limited liability company or partnership duly organized, validly existing and in
good standing under the laws of its jurisdiction of organization, and is duly
qualified as a foreign corporation, limited liability company or partnership and
is in good standing in each jurisdiction in which such qualification is required
by applicable Requirements of Law, other than those jurisdictions as to which
the failure to be so qualified or in good standing could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.  Each
such Subsidiary has the corporate, limited liability company or partnership
power and authority to own or hold under lease the properties it purports to own
or hold under lease and to transact the business it transacts and proposes to
transact.

 

(d)           No Subsidiary is a party to, or otherwise subject to any legal,
regulatory, contractual or other restriction (other than this Agreement, the
agreements listed on Schedule 5.4 and customary limitations imposed by
corporate, limited liability or partnership law or similar statutes) limiting
the ability of such Subsidiary to pay dividends out of profits or make any other
similar distributions of profits to the Company or any of its Subsidiaries that
owns Capital Stock of such Subsidiary.

 

5.5         Compliance with Laws, Other Instruments, Etc.  Except as otherwise
disclosed in Schedule 5.5, the execution, delivery and performance by the
Company and each Guarantor of

 

7

--------------------------------------------------------------------------------


 

this Agreement and the Notes and Warrants, as applicable, will not
(a) contravene, result in any breach of, or constitute a default under, or
result in the creation of any Lien in respect of any property of the Company or
any Subsidiary or give rise to any rights of acceleration, termination or
cancellation under, any indenture, mortgage, deed of trust, loan, purchase or
credit agreement, lease, corporate charter or other organizational document or
by-laws or other governing document, or any other agreement or instrument to
which the Company or any Subsidiary is bound or by which the Company or any
Subsidiary or any of their respective properties may be bound or affected, or
(b) upon satisfaction of the conditions described in Article 4, (i) conflict
with or result in a breach of any of the terms, conditions or provisions of any
order, judgment, decree, or ruling of any court, arbitrator or Governmental
Authority applicable to the Company or any Subsidiary or (ii) violate any
provision of any statute or other rule or regulation of any Governmental
Authority applicable to the Company or any Subsidiary.

 

5.6         Change of Control Payments.  Neither the Company nor any of its
Subsidiaries will become obligated to pay, accelerate the timing of or increase
the amount of, any separation, severance, retention, bonus or change in control
payment or similar benefit as a result of (i) the execution and delivery of this
Agreement, or (ii) the sale and issuance of the Notes and Warrants pursuant to
this Agreement (but, for avoidance of doubt, without giving effect to any
conversion or exercise thereof).

 

5.7         Governmental Authorizations, Etc.  Except as described in Article 4,
no consent, approval or authorization of, or registration, filing or declaration
with, any Governmental Authority is required in connection with the execution,
delivery or performance by the Company of this Agreement, the Notes or the
Warrants.

 

5.8         Litigation; Observance of Agreements, Statutes and Orders.

 

(a)           Except as set forth on Schedule 5.3, there are no actions, suits,
investigations or proceedings pending or, to the knowledge of the Company,
threatened against the Company or any Subsidiary or any property of the Company
or any Subsidiary in any court or before any arbitrator of any kind or before or
by any Governmental Authority that, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

 

(b)           Neither the Company nor any Subsidiary is in default under any
term of any agreement or instrument to which it is a party or by which it is
bound, or any order, judgment, decree or ruling of any court, arbitrator or
Governmental Authority or is in violation of any applicable Requirements of Law
(including, for clarity, Environmental Laws or the USA Patriot Act) of any
Governmental Authority, which default or violation, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

 

5.9         NASDAQ Market Listing.  As of the date of this Agreement, the Common
Stock is listed on the NASDAQ Global Select Market.  The Company has taken no
action designed to delist, or that is reasonably likely to have the effect of
delisting, the Common Stock from the NASDAQ Global Select Market, and the
Company has undertaken commercially reasonable efforts to maintain such listing
of its Common Stock.  The Company has obtained or will have obtained, or has
made or will have made, as applicable, all necessary consents, approvals,
authorizations or orders of, or filings, notifications or registrations with,
the Principal Market that

 

8

--------------------------------------------------------------------------------


 

are required for the listing and trading of the Underlying Shares on the
Principal Market.  Upon receipt of the Shareholder Approvals, the execution,
delivery and performance of this Agreement and the issuance of the Notes and
Warrants will not conflict with or result in a breach of any of the terms,
conditions or provisions of the rules and regulations of the Principal Market.

 

5.10       Taxes.  All Tax Returns that are Material required to be filed by the
Company and its Subsidiaries have in fact been filed on a timely basis.   Such
Tax Returns were correct and complete, except for such errors or omissions as
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.  All Taxes imposed upon each of the Company and/or its
Subsidiaries and upon their property, income or franchises, that are due and
payable (whether or not shown on any Tax Return) have been paid, except for any
Taxes (i) the amount, applicability or validity of which is currently being
contested in good faith by appropriate proceedings and with respect to which the
Company or a Subsidiary, as the case may be, has established adequate reserves
in accordance with GAAP or (ii) the amount of which is not, individually or in
the aggregate, Material.  At Purchaser’s request, the Company and/or its
Subsidiaries will deliver documentary evidence of the payment of Taxes that are
Material, or a particular Tax that is Material, to Purchaser.  No Liens for
Taxes (other than Permitted Encumbrances, as such term is defined in the Bridge
Loan Agreement) have been filed and no claims are being asserted with respect to
any such Taxes, and no Taxes are being contested by the Company or any of its
Subsidiaries.  The Company and its Subsidiaries have made in accordance with
GAAP adequate book provision for liability for Taxes as of the date hereof
(including any payment due pursuant to any tax sharing or allocation agreement)
as such Taxes are or may become payable in respect of all tax periods ending on
or prior to such date.  Except as set forth in Schedule 5.10, neither the
Company nor any of its Subsidiaries is currently the beneficiary of any
extension of time within which to file any Tax Return with respect to income
Taxes or any other Taxes that are Material.  No claim has been made in the last
six (6) years by a Governmental Authority in a jurisdiction in which the Company
or its Subsidiaries does not file Tax Returns that it is or may be subject to an
income Tax or any other Tax that is Material by that jurisdiction.  Except as
set forth in Schedule 5.10, neither the Company nor any of its Subsidiaries
knows of any proposed additional Tax assessment against any of them.   Except as
set forth in Schedule 5.10, no Tax Return of the Company or any of its
Subsidiaries is, to the best of the Company’s knowledge, under audit or
examination by any Governmental Authority and no notice of such an audit or
examination or any assertion of any claim for Taxes has been given or made by
any Governmental Authority.  Neither the Company nor any of its Subsidiaries has
participated in a “reportable transaction” within the meaning of Treasury
Regulation 1.6011-4(b).

 

5.11       Title to Property; Leases.  The Company and its Subsidiaries have
good and sufficient title to, or a valid leasehold interest in, their respective
properties that individually or in the aggregate are Material, including all
such properties reflected in the Company’s most recent audited balance sheet or
purported to have been acquired by the Company or any Subsidiary after said date
(except as sold or otherwise disposed of in the ordinary course of business), in
each case free and clear of Liens prohibited by the terms of the Notes.  Neither
the Company nor any of its Subsidiaries, and to the Company’s knowledge no other
party thereto, is in breach in any material respect under any leases that
individually or in the aggregate are Material.

 

9

--------------------------------------------------------------------------------


 

5.12       Reserved.

 

5.13       Compliance with ERISA.  Except as could not reasonably be expected to
have a Material Adverse Effect, (i) each Plan for which the Company and each
ERISA Affiliate would have any liability has been maintained in compliance with
its terms and the requirements of any applicable statutes, orders, rules and
regulations, including ERISA and the Code, (ii) no prohibited transaction,
within the meaning of Section 406 of ERISA or Section 4975 of the Code, has
occurred with respect to any Plan excluding transactions effected pursuant to a
statutory or administrative exemption, (iii) for each Plan that is subject to
the funding rules of Section 412 of the Code or Section 302 of ERISA, no
“accumulated funding deficiency” as defined in Section 412 of the Code, whether
or not waived, has occurred or is reasonably expected to occur, (iv) the fair
market value of the assets of each Plan (other than Multiemployer Plans) exceeds
the present value of all benefits accrued under such Plan (determined based on
those assumptions used to fund such Plan), (v) no “reportable event” (within the
meaning of Section 4043(c) of ERISA) has occurred or is reasonably expected to
occur, and (vi) neither the Company nor any ERISA Affiliate has incurred, nor
reasonably expects to incur, any liability under Title IV of ERISA (other than
contributions to the Plan or premiums to the PBGC, in the ordinary course and
without default) in respect of a Plan (including a Multiemployer Plan).

 

5.14       Private Offering by the Company.  Neither the Company nor anyone
acting on its behalf has offered the Notes, Warrants or any similar securities
for sale to, or solicited any offer to buy any of the same from, or otherwise
approached or negotiated in respect thereof with, any person other than
Purchaser and its Affiliates, which have been offered the Notes or Warrants at a
private sale for investment.  Neither the Company nor anyone acting on its
behalf has taken, or will take, any action that would subject the issuance or
sale of the Notes and Warrants to the registration requirements of Section 5 of
the Securities Act or to the registration requirements of any securities or blue
sky laws of any applicable jurisdiction.

 

5.15       Use of Proceeds; Margin Regulations.  No part of the proceeds from
the sale of the Notes or Warrants hereunder will be used, directly or
indirectly, for the purpose of buying or carrying any margin stock within the
meaning of Regulation U of the Federal Reserve (12 CFR 221), or for the purpose
of buying or carrying or trading in any securities under such circumstances as
to involve the Company in a violation of Regulation X of the Federal Reserve (12
CFR 224) or to involve any broker or dealer in a violation of Regulation T of
said Board (12 CFR 220).  As used in this Section, the terms “margin stock” and
“purpose of buying or carrying” shall have the meanings assigned to them in said
Regulation U.

 

5.16       Existing Indebtedness; Future Liens.  (a) Schedule 5.16 sets forth a
complete and correct list of all Indebtedness of the Company and its
Subsidiaries as of the date hereof.  Neither the Company nor any Subsidiary is
in default and no waiver of default is currently in effect, in the payment of
any principal or interest on any Indebtedness of the Company or such Subsidiary
and no event or condition exists with respect to any Indebtedness of the Company
or any Subsidiary that would permit (or that with notice or the lapse of time,
or both, would permit) one or more Persons to cause such Indebtedness to become
due and payable before its stated maturity or before its regularly scheduled
dates of payment.

 

(b)           Except as disclosed in Schedule 5.16 and except for Liens being
created pursuant to the Bridge Loan Agreement or permitted by the terms of the
Bridge Loan Agreement, neither the Company nor any Subsidiary has agreed or
consented to cause or permit

 

10

--------------------------------------------------------------------------------


 

in the future (upon the happening of a contingency or otherwise) any of its
property, whether now owned or hereafter acquired, to be subject to a Lien
prohibited by the terms of the Notes.

 

(c)           Neither the Company nor any Subsidiary is a party to, or otherwise
subject to any provision contained in, any instrument evidencing Indebtedness of
the Company or such Subsidiary, any agreement relating thereto or any other
agreement (including its charter or other organizational document) which limits
the amount of, or otherwise imposes restrictions on the incurring
of, Indebtedness of the Company, except as specifically indicated in
Schedule 5.16.

 

5.17       Foreign Assets Control Regulations, Etc.

 

(a)           Neither the sale of the Notes and Warrants by the Company
hereunder nor its use of the proceeds thereof will violate the Trading with the
Enemy Act, as amended, or any of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) or
any enabling legislation or executive order relating thereto.

 

(b)           Neither the Company nor any Subsidiary (i) is a Person described
or designated in the Specially Designated Nationals and Blocked Persons List of
the Office of Foreign Assets Control or in Section 1 of the Anti-Terrorism Order
or (ii) to the best of the Company’s knowledge, after reasonable investigation,
engages in any dealings or transactions with any such Person.  To the best of
the Company’s knowledge, after reasonable investigation, the Company and its
Subsidiaries are in compliance, in all material respects, with the USA Patriot
Act.

 

(c)           No part of the proceeds from the sale of the Notes and Warrants
hereunder will be used, directly or indirectly, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended, assuming in all cases that such Act applies to the Company.

 

5.18       Status under Certain Statutes.  Neither the Company nor any
Subsidiary is subject to regulation under the Investment Company Act of 1940, as
amended, the Public Utility Holding Company Act of 2005, as amended, the ICC
Termination Act of 1995, as amended, or the Federal Power Act, as amended.

 

5.19       Solvency.   The Company (after giving effect to the issuance of the
Notes and Warrants and the other transactions related thereto, including the
transactions contemplated by the Bridge Loan Agreement, will be Solvent.  As
used in this Section 5.19, the term “Solvent” means, with respect to a
particular date, that on such date (i) the present fair market value (or present
fair saleable value) of the assets of the Company is not less than the total
amount required to pay the liabilities of the Company on its total existing
debts and liabilities (including contingent liabilities) as they become absolute
and matured; (ii) the Company is able to realize upon its assets and pay its
debts and other liabilities, contingent obligations and commitments as they
mature and become due in the normal course of business; (iii) assuming
consummation of the issuance of the Notes and Warrants as contemplated by this
Agreement, the Company is not

 

11

--------------------------------------------------------------------------------


 

incurring debts or liabilities beyond its ability to pay as such debts and
liabilities mature; and (iv) the Company is not engaged in any business or
transaction, and does not propose to engage in any business or transaction, for
which its property would constitute unreasonably small capital after giving due
consideration to the prevailing practice in the industry in which the Company is
engaged.  For purposes of this Section 5.19, references to the Company refer to
the Company and its Subsidiaries on a consolidated basis.

 

5.20       Application of Takeover Protections; No Rights Agreement.  The
Company and the Company Board have taken all necessary action, if any, in order
to render inapplicable any control share acquisition, business combination,
poison pill (including any distribution under a rights agreement) or other
similar anti-takeover provision under the Company Charter or the laws of the
jurisdiction of its formation which is or could become applicable to Purchaser
or any of its Affiliates as a result of the transactions contemplated by this
Agreement, including the sale and issuance of the Notes and Warrants pursuant to
this Agreement, the issuance of the Underlying Shares upon conversion of the
Notes and upon exercise of the Warrants and the Bridge Warrants and Purchaser’s
ownership of the Securities.  The Company has not adopted a shareholder rights
plan or similar arrangement relating to accumulations of Beneficial Ownership of
Common Stock or a change in control of the Company.

 

5.21       SEC Documents; Financial Statements.  The Company is eligible to
register a primary offering of the Underlying Shares for resale by Purchaser
using Form S-3 promulgated under the Securities Act or, if not so eligible,
using Form S-1 promulgated under the Securities Act.  Except as disclosed in
Schedule 5.21, since August 1, 2010, the Company has timely filed all reports,
schedules, forms, statements and other documents required to be filed by it with
the SEC pursuant to the Securities Act or the Exchange Act (all of the
foregoing, and all exhibits included or required to be included therein and
financial statements, notes and schedules thereto and documents incorporated by
reference or required to be incorporated by reference therein being hereinafter
referred to as the “SEC Documents”).  The Company has delivered to Purchaser or
its representatives true, correct and complete copies of the SEC Documents not
available on the EDGAR system, if any.  As of their respective filing dates, the
SEC Documents complied in all material respects with all applicable requirements
of the Securities Act and/or the Exchange Act and the rules and regulations of
the SEC promulgated thereunder applicable to the SEC Documents, and none of the
SEC Documents, at the time they were filed with the SEC, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading.  As of
their respective filing dates, the financial statements of the Company included
in the SEC Documents (the “Company Financial Statements”) complied as to form in
all material respects with applicable accounting requirements and the published
rules and regulations of the SEC with respect thereto.  The Company Financial
Statements have been prepared in accordance with GAAP, consistently applied,
during the periods involved (except (i) as may be otherwise indicated in such
financial statements or the notes thereto, or (ii) in the case of unaudited
interim statements, to the extent they may exclude footnotes or may be condensed
or summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments).

 

12

--------------------------------------------------------------------------------


 

5.22       Undisclosed Liabilities.

 

(a)           Neither the Company nor its Subsidiaries have any material
liabilities or obligations of any nature (whether absolute or contingent,
asserted or unasserted, known or unknown, primary or secondary, direct or
indirect, and whether or not accrued) of a nature required by GAAP to be
reflected on a consolidated balance sheet of the Company or in the notes
thereto, except (i) as disclosed, reflected or reserved against in the most
recent unaudited balance sheet included in the Specified SEC Document and
(ii) for liabilities and obligations incurred in the ordinary course of business
since the date of the most recent balance sheet included in the Company
Financial Statements that are of a type and in an amount consistent with past
practice.

 

(b)           No attorney representing the Company or any Subsidiary, whether or
not employed by the Company or any Subsidiary, has reported to the Company’s
chief legal counsel or chief executive officer evidence of a material violation
of securities laws, breach of fiduciary duty or similar violation by the Company
or any of its officers, directors, employees or agents pursuant to Section 307
of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”).  As of the date
hereof, there are no outstanding or unresolved comments in comment letters
received from the SEC staff with respect to the SEC Documents.  To the knowledge
of the Company, none of the Company SEC Documents is the subject of ongoing SEC
review.  To the knowledge of the Company, there are no SEC inquiries or
investigations, other governmental inquiries or investigations or internal
investigations pending or threatened, in each case regarding any accounting
practice of the Company.  The Company is in compliance in all material respects
with (i) the applicable provisions of the Sarbanes-Oxley Act and (ii) the
applicable listing and corporate governance rules and regulations of the
Principal Market (except for any such rules and regulations relating to
maintenance of a minimum price for listed securities).  Except as permitted by
the Exchange Act, since the enactment of the Sarbanes-Oxley Act, neither the
Company nor any of its Affiliates has made, arranged, modified (in any material
way) or forgiven personal loans to any executive officer or director of the
Company.

 

(c)           Neither the Company nor any Subsidiary nor, to the knowledge of
the Company, any director, officer, employee, auditor, accountant or
representative of the Company or any Subsidiary has received or otherwise had or
obtained knowledge of any material complaint, allegation, assertion or claim,
whether written or oral, regarding the accounting or auditing practices,
procedures, methodologies or methods of the Company or any Subsidiary or their
respective internal accounting controls, including any material complaint,
allegation, assertion or claim that the Company or any Subsidiary has engaged in
questionable accounting or auditing practices.

 

5.23       Equity Capitalization.

 

(a)           As of the date hereof, the authorized capital stock of the Company
consists of (i) 650,000,000 shares of Common Stock, of which as of August 14,
2012, 180,321,207 shares are issued and outstanding, 21,707,795 shares are
reserved for issuance pursuant to the Company’s stock option and purchase plans
and 317,637,093 shares are reserved for issuance pursuant to securities (other
than the Notes, the Warrants and the Bridge Warrants) exercisable or
exchangeable for, or convertible into, Common Stock and (ii) 5,000,000 shares of
preferred

 

13

--------------------------------------------------------------------------------


 

stock, par value $0.001, of which as of the date hereof, none of such shares of
preferred stock are issued or outstanding.  All of such outstanding shares have
been, or upon issuance will be, validly issued and are fully paid and
nonassessable and have not been and will not be issued in violation of any
preemptive rights, rights of first refusal, rights of first offer or similar
rights.

 

(b)           Schedule 5.23 sets forth as of August 10, 2012, with respect to
each outstanding Convertible Security of the Company, (i) the issuance date and
expiration or maturity date thereof, (ii) the aggregate number of shares of
Common Stock that may be issued or are issuable pursuant to the terms of such
securities as of the date hereof (using $0.50 per share for any exercise or
conversion price that is based on the market price of the Common Stock),
(iii) the aggregate number of shares of Common Stock that may be issued or are
issuable pursuant to the terms of such Convertible Securities (using $0.50 per
share for any exercise or conversion price that is based on the market price of
the Common Stock) as of the date hereof taking into account the effect of any
anti-dilution or similar provisions in such Convertible Securities that would
apply as of the date hereof assuming all of the Notes, Warrants and Bridge
Warrants were issued on the date hereof (and after giving effect to such assumed
issuance), (iv) the exercise or conversion price thereof, (v) the exercise or
conversion price, as of the date hereof, of such Convertible Securities taking
into account the effect of any anti-dilution or similar provisions in such
Convertible Securities that would apply as of the date hereof assuming all of
the Notes, Warrants and Bridge Warrants were issued on the date hereof (and
after giving effect to such assumed issuance), and (vi) if the exercisability of
such Convertible Security is subject to vesting, the vesting schedule thereof.

 

(c)           Except as disclosed in Schedule 5.23: (i) there are no outstanding
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, or
exercisable or exchangeable for, any shares of capital stock of the Company or
any of its Subsidiaries, or contract, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to issue additional shares of capital stock of the Company or any of its
Subsidiaries or options, warrants, scrip, rights to subscribe to calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into or exercisable or exchangeable for, any shares of capital stock
of the Company or any of its Subsidiaries (collectively, “Convertible
Securities”); (ii) there are no agreements or arrangements under which Company
or any of its Subsidiaries is obligated to register the sale of any of their
securities under the Securities Act (except pursuant to the Registration Rights
Agreement); (iii) there are no outstanding securities or instruments of the
Company or any of its Subsidiaries which contain any redemption or similar
provisions, and there are no contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to redeem a security of the Company or any of its Subsidiaries; (iv) there
are no securities or instruments containing anti-dilution or similar provisions
that will be triggered by the issuance of the Securities; and (v) neither the
Company nor any of its Subsidiaries has any stock appreciation rights or
“phantom stock” plans or agreements or any similar plan or agreement.

 

(d)           The Company has furnished or made available to Purchaser (i) true,
correct and complete copies of the Company’s Certificate of Incorporation, as
amended and as in effect on the date hereof (the “Company Charter”), (ii) the
Company’s bylaws, as amended and

 

14

--------------------------------------------------------------------------------


 

as in effect on the date hereof (the “Company Bylaws”), and (iii) the agreements
or instruments containing the terms (including the material rights of the
holders thereof) of all Convertible Securities of the Company.

 

5.24       Employee Relations.

 

(a)           Neither the Company nor any of its Subsidiaries is a party to any
collective bargaining agreement or employs any member of a union.  The Company
and its Subsidiaries believe that their relations with their employees are
good.  As of the date hereof, no executive officer of the Company or any of its
Subsidiaries (as defined in Rule 501(f) of the Securities Act) has notified the
Company or any such Subsidiary that such officer intends to leave the Company or
any such Subsidiary or otherwise terminate such officer’s employment with the
Company or any such Subsidiary.  No executive officer of the Company or any of
its Subsidiaries, to the knowledge of the Company or any of its Subsidiaries,
is, or is now expected to be, in violation of any material term of any
employment contract, confidentiality, disclosure or proprietary information
agreement, non-competition agreement, or any other contract or any restrictive
covenant, and the continued employment of each such executive officer does not
subject the Company or any of its Subsidiaries to any liability with respect to
any of the foregoing matters.

 

(b)           The Company and its Subsidiaries are in compliance with all
federal, state, local, and foreign laws and regulations respecting labor,
employment and employment practices and benefits, terms and conditions of
employment and wages and hours, except where failure to be in compliance would
not, either individually or in the aggregate, reasonably be expected to result
in a Material Adverse Effect.

 

5.25       Intellectual Property Rights. The Company and its Subsidiaries own or
possess adequate rights or licenses to use all trademarks, trade names, service
marks, service mark registrations, service names, original works of authorship,
patents, patent rights, copyrights, inventions licenses, approvals, governmental
authorizations, trade secrets and other intellectual property rights and all
applications and registrations therefor (“Intellectual Property Rights”)
necessary to conduct their respective businesses as now conducted.  Except as
set forth in Schedule 5.25, none of the Company’s Intellectual Property Rights
has expired or terminated or has been abandoned or is expected to expire or
terminate or is currently expected to be abandoned, within three years from the
date of this Agreement (it being understood that the Company expects that it may
abandon any Intellectual Property Rights if at any time it determines in its
business judgment that such Intellectual Property Rights are no longer used or
useful in its business as then conducted and that such abandonment shall not
constitute a breach of this Section 5.25). The Company does not have any
knowledge of any infringement by the Company or its Subsidiaries of Intellectual
Property Rights of others.  There is no claim, action or proceeding being made
or brought, or to the knowledge of the Company or any of its Subsidiaries, being
threatened, against the Company or any of its Subsidiaries regarding its
Intellectual Property Rights. Neither the Company nor any of its Subsidiaries is
aware of any facts or circumstances which might give rise to any of the
foregoing infringements or claims, actions or proceedings. The Company and its
Subsidiaries have taken reasonable security measures to protect the secrecy,
confidentiality and value of all of their Intellectual Property Rights.

 

15

--------------------------------------------------------------------------------


 

5.26       Environmental Laws.  The Company and its Subsidiaries (i) together
with their assets, properties (including current and former properties) and
business are and at all times have been in compliance with all Environmental
Laws (as hereinafter defined) and have no obligation or liability thereunder or
in connection therewith, (ii) have received all permits, licenses or other
approvals required of them under applicable Environmental Laws to conduct their
respective businesses and (iii) are in compliance with all terms and conditions
of any such permit, license or approval where, in each of the foregoing clauses
(i), (ii) and (iii), the failure to so comply could be reasonably expected to
have, individually or in the aggregate, a Material Adverse Effect. The term
“Environmental Laws” means all federal, state, local or foreign laws relating to
pollution or protection of human health or the environment (including ambient
air, surface water, groundwater, land surface or subsurface strata), including
laws relating to emissions, discharges, releases or threatened releases of
chemicals, pollutants, contaminants, or toxic or hazardous substances or wastes
(collectively, “Hazardous Materials”) into the environment, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials, as well as all
authorizations, codes, decrees, demands or demand letters, injunctions,
judgments, licenses, notices or notice letters, orders, permits, plans or
regulations issued, entered, promulgated or approved thereunder.

 

5.27       Reserved.

 

5.28       Internal Accounting and Disclosure Controls. Except as disclosed in
the Specified SEC Document or the Company’s Annual Report on Form 10-K for the
fiscal year ended December 31, 2011 (the “FY2011 10-K”), the Company and each of
its Subsidiaries maintain a system of internal accounting controls sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain asset and liability accountability,
(iii) access to assets or incurrence of liabilities is permitted only in
accordance with management’s general or specific authorization and (iv) the 
recorded accountability for assets and liabilities is compared with the existing
assets and liabilities at reasonable intervals and appropriate action is taken
with respect to any difference.  Except as disclosed in the Specified SEC
Document or the FY2011 10-K, the Company maintains effective disclosure controls
and procedures (as such term is defined in Rule 13a-15 under the Exchange Act)
that are designed to ensure that information required to be disclosed by the
Company in the reports that it files or submits under the Exchange Act is
recorded, processed, summarized and reported, within the time periods specified
in the rules and forms of the SEC, including controls and procedures designed to
ensure that information required to be disclosed by the Company in the reports
that it files or submits under the Exchange Act is accumulated and communicated
to the Company’s management, including its principal executive officer or
officers and its principal financial officer or officers, as appropriate, to
allow timely decisions regarding required disclosure. During the twelve months
prior to the date hereof, neither the Company nor any of its Subsidiaries has
received any notice or correspondence from any accountant relating to any
material weakness in any part or the system of internal accounting controls of
the Company or any of its Subsidiaries (other than any material weakness
disclosed in the Specified SEC Document or the FY2011 10-K).

 

5.29       Bank Holding Company Act.  Neither the Company nor any of its
Subsidiaries or affiliates is subject to the Bank Holding Company Act of 1956,
as amended (the “BHCA”), or to

 

16

--------------------------------------------------------------------------------


 

regulation by the Federal Reserve.  Neither the Company nor any of its
Subsidiaries or affiliates owns or controls, directly or indirectly, five
percent (5%) or more of the outstanding shares of any class of voting securities
or twenty-five percent (25%) or more of the total equity of a bank or any entity
that is subject to the BHCA and to regulation by the Federal Reserve.  Neither
the Company nor any of its Subsidiaries or affiliates exercises a controlling
influence over the management or policies of a bank or any entity that is
subject to the BHCA or to regulation by the Federal Reserve.

 

5.30       Shell Company Status.  The Company is not, and has never been, an
issuer identified in Rule 144(i)(1) of the Securities Act.

 

5.31       Stock Option Plans.  Each stock option granted by the Company was
granted (i) in accordance with the terms of the applicable stock option plan of
the Company and (ii) with an exercise price at least equal to the fair market
value of the Common Stock on the date such stock option would be considered
granted under GAAP and applicable Requirements of Law.  No stock option granted
under the Company’s stock option plan has been backdated.  The Company has not
knowingly granted, and there is no and has been no policy or practice of the
Company to knowingly grant, stock options prior to, or otherwise knowingly
coordinate the grant of stock options with, the release or other public
announcement of material information regarding the Company or its Subsidiaries
or their financial results or prospects.

 

5.32       No Disagreements with Accountants and Lawyers.  As of the date
hereof, there are no material disagreements of any kind presently existing, or
reasonably anticipated by the Company to arise, between the Company and the
accountants and lawyers formerly or presently employed by the Company and the
Company is current with respect to any fees owed to its accountants and lawyers
which could affect the Company’s ability to perform any of its obligations under
this Agreement or any of the other Transaction Documents.  In addition, on or
prior to the date hereof, the Company had discussions with its accountants about
its financial statements previously filed with the SEC.  Based on those
discussions, the Company has no reason to believe that it will need to restate
any such financial statements or any part thereof.

 

5.33       Disclosure.  All disclosure provided to Purchaser regarding the
Company, or any of its Subsidiaries, their business and the transactions
contemplated hereby, including the schedules to this Agreement, furnished by or
on behalf of the Company is true and correct in all material respects and does
not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements made therein, in the
light of the circumstances under which they were made, not misleading.  Except
as contemplated by this Agreement and the other Transaction Documents, no event
or circumstance has occurred or information exists with respect to the Company
or any of its Subsidiaries or its or their business, properties, prospects,
operations or financial conditions, which, under applicable Requirements of Law,
requires public disclosure or announcement by the Company but which has not been
so publicly announced or disclosed.

 

5.34       ITAR.

 

(a)           To the best of the Company’s knowledge, except as set forth on
Schedule 5.34(a), all products manufactured, sold, leased, licensed or delivered
by any Company

 

17

--------------------------------------------------------------------------------


 

or Subsidiary are correctly classified as EAR99, or in one of the 99 AT
classifications under the Export Administration Regulations for the purpose of
U.S. export controls;

 

(b)           since January 1, 2007, at the time of shipment, no Company or
Subsidiary has, without an export license or other authorization, exported any
product, software, technology or service to a denied Person or specially
designated national or an embargoed country under the Requirements of Law of the
jurisdiction relevant to each export shipment;

 

(c)           no disclosures of export control or economic sanctions violations
have been made by any Company or Subsidiary to any Governmental Authority and
there is no Action by any Governmental Authority with respect to export control
or economic sanctions violations that is pending or, to the knowledge of the
Company, has been asserted or threatened with respect to the Company, any of its
Subsidiaries or their businesses; and

 

(d)           to the best of the Company’s knowledge,  none of the products or
services produced, sold, leased, licensed or delivered by any Company or
Subsidiary are defense articles and therefore subject to the provisions of the
U.S. International Traffic in Arms Regulations or their equivalent in any other
jurisdiction.

 

5.35       Competing Businesses.  Purchaser has disclosed to the Company that
Purchaser and certain of its Affiliates currently have interests in certain
business ventures, including Zhejiang WanxiangEner1 Power Systems Co., Ltd. and
Ener1, Inc., and may acquire interests in other business ventures that compete
with some or all of the business of the Company and its Affiliates, and that the
existence of any such interests shall not limit the discretion, rights or
remedies of Purchaser under this Agreement or any of the other documents related
to the Transaction.

 

5.36       Representations and Warranties of Purchaser.  The Company
acknowledges and agrees that Purchaser does not make and has not made any
representations or warranties with respect to Purchaser or the transactions
contemplated hereby other than those specifically set forth in Article 6.

 

ARTICLE 6
REPRESENTATIONS OF PURCHASER

 

Purchaser represents and warrants to the Company that:

 

6.1         Purchase for Investment.  Purchaser is purchasing the Notes and
Warrants for its own account and not with a view to the distribution thereof. 
Purchaser understands that the Notes and Warrants have not been registered under
the Securities Act and may be resold only if registered pursuant to the
provisions of the Securities Act or if an exemption from registration is
available, except under circumstances where neither such registration nor such
an exemption is required by applicable Requirements of Law, and that the Company
is not required to register the Notes or Warrants except as provided in the
Registration Rights Agreement.  Purchaser understands that, in addition to other
legends, a legend substantially in the form set forth on the face of the Note
will be placed on any certificate representing any Notes, unless the Company
determines otherwise in compliance with applicable Requirements of Law.

 

18

--------------------------------------------------------------------------------


 

6.2         Accredited Investor.  Purchaser:

 

(a)           has such knowledge and experience in financial and business
matters so as to be capable of evaluating the merits and risks of an investment
in the Securities, is able to incur a complete loss of such investment and to
bear the economic risk of such investment for an indefinite period of time;

 

(b)           is an “accredited investor” as that term is defined in Regulation
D under the Securities Act; and

 

(c)           has been represented by counsel in the purchase of the Notes and
the Warrants to be purchased by it and is aware of the limitations of U.S. state
and U.S. federal securities laws with respect to the disposition of the
Securities.

 

Purchaser acknowledges that Purchaser has had an opportunity to examine the
financial and business affairs of the Company and the Guarantors and an
opportunity to ask questions of and receive answers from the Company and its
management with respect to all information it deems material or relevant to its
investment in the Securities and that the Company has given Purchaser the
opportunity to perform fully its own due diligence.

 

6.3         Matters Relating to the Placement Agent.  Purchaser hereby:

 

(a)           represents and warrants that it first became aware of the private
offering of the Notes and Warrants in private written and/or oral
communication(s) between Purchaser and the Placement Agent;

 

(b)           acknowledges that the Placement Agent has not provided, and will
not be providing, Purchaser with any offering memorandum or similar document
regarding the Securities or the Company;

 

(c)           acknowledges that the Placement Agent makes no representation or
warranty, expressed or implied, as to the accuracy or completeness of the
information provided or to be provided to Purchaser by the Company, and nothing
contained in any documents provided to Purchaser is, or will be relied upon as,
a promise, representation, or warranty by the Placement Agent;

 

(d)           represents and warrants that it has not relied and will not rely
on any investigation that the Placement Agent or any person acting on the
Placement Agent’s behalf may have conducted with respect to the Securities or
the Company; and

 

(e)           acknowledges that the Placement Agent does not make any
representation as to the availability of Rule 144 or any other exemption under
the Securities Act for the re-offer, resale, pledge, or transfer of the
Securities.

 

6.4         Representations and Warranties of the Company.  Purchaser
acknowledges and agrees that the Company does not make and has not made any
representations or warranties with respect to the Company and its Subsidiaries
and the transactions contemplated hereby other than those specifically set forth
in Article 5.

 

19

--------------------------------------------------------------------------------


 

6.5         Brokers and Other Advisors. No broker, investment banker, financial
advisor or other person (other than Carnegie Hudson Resources) is entitled to
any broker’s, finder’s, financial advisor’s or other similar fee or commission
in connection with the transactions contemplated hereby based upon arrangements
made by or on behalf of Purchaser or its Affiliates.

 

ARTICLE 7
COVENANTS

 

7.1         Preparation of the Proxy Statement; Company Shareholders Meeting.

 

(a)           As soon as practicable following the date of this Agreement, the
Company shall prepare and file with the SEC the Proxy Statement in preliminary
form relating to the Company Shareholders Meeting.  The Company will cause the
Proxy Statement to comply as to form in all material respects with the
applicable provisions of the Exchange Act and shall use its best efforts to
cause the Proxy Statement to be mailed to the shareholders of the Company as
soon as practicable after confirmation from the SEC or its staff that it will
not comment on, or has no additional comments on, the Proxy Statement. 
Purchaser shall cooperate with the Company in connection with the preparation of
the Proxy Statement and shall furnish to the Company all information regarding
Purchaser and its respective Affiliates as may be required to be disclosed
therein as promptly as possible after the date hereof. The Company shall notify
Purchaser  promptly of the receipt of any comments from the SEC or its staff and
of any request by the SEC or its staff for amendments or supplements to the
Proxy Statement or for additional information and, unless the Company Board
shall have made an Adverse Recommendation Change in accordance with
Section 7.2(d), shall supply Purchaser with copies of all correspondence between
the Company or any of its representatives, on the one hand, and the SEC or its
staff, on the other hand, with respect to the Proxy Statement or the
Transaction.

 

(b)           Each of the Company and Purchaser agrees, as to itself and its
respective Subsidiaries, that none of the information supplied or to be supplied
by it or its Subsidiaries for inclusion or incorporation by reference in the
Proxy Statement or any amendment or supplement thereto will, at the date of
mailing to the shareholders of the Company and at the time of the Company
Shareholders Meeting, contain any untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading. If, at any time prior to receipt of the Shareholder
Approvals, any event occurs with respect to the Company, any Company Subsidiary
or Purchaser, or any change occurs with respect to other information to be
included in the Proxy Statement, which is required to be described in an
amendment of, or a supplement to, the Proxy Statement, the Company or Purchaser,
as the case may be, shall promptly notify the other party of such event and the
Company shall promptly file, with Purchaser’s cooperation, any necessary
amendment or supplement to the Proxy Statement. The Company will also advise
Purchaser, promptly after it receives notice thereof, of any request by the SEC
for amendment of the Proxy Statement.

 

(c)           Notwithstanding the foregoing, prior to filing or mailing the
Proxy Statement (or any amendment or supplement thereto) or responding to any
comments of the SEC with respect thereto, unless the Company Board shall have
made an Adverse Recommendation

 

20

--------------------------------------------------------------------------------


 

Change in accordance with Section 7.2(d), the Company shall (i) provide
Purchaser a reasonable opportunity to review and comment on such document or
response and (ii) reasonably consider all comments proposed by Purchaser prior
to filing or mailing such document, or responding to the SEC.

 

(d)           The Company shall, as soon as practicable following the clearance
of the Proxy Statement by the SEC, duly call, give notice of, convene and hold
the Company Shareholders Meeting for the purpose of seeking the Shareholder
Approvals. The notice of such Company Shareholders Meeting shall state that the
Shareholder Proposals will be considered at the Company Shareholders Meeting.
Subject to Section 7.2(d), (x) the Company Board shall include the Company
Recommendation in the Proxy Statement and (y) the Company shall use its
reasonable best efforts to solicit the Shareholder Approvals.  The Company shall
not include in the Proxy Statement any proposal to vote upon or consider any
Alternative Proposal (other than the Transaction).  The Company shall be
permitted to adjourn or postpone the Company Shareholders Meeting in order to
comply with applicable Requirements of Law, including in the case that the
Company Board has delivered a Notice of Proposed Recommendation Change,
disclosure requirements or fiduciary duty obligations owed by the Company Board
for up to five (5) Business Days so long as the Company Shareholders Meeting
would reasonably be expected to occur within ten (10) Business Days after the
expiration of the applicable Notice Period.  The Company shall also adjourn or
postpone the Company Shareholders Meeting at the request of Purchaser on one
occasion for up to five (5) Business Days if an Alternative Proposal has been
publicly made or disclosed or has become known to shareholders of the Company
and has not been withdrawn or the Company has delivered a Notice of Superior
Proposal and the Company Shareholders Meeting would reasonably be expected to
occur within ten (10) Business Days after the expiration of the Notice Period. 
Notwithstanding the foregoing, if such adjournment or postponement would result
in the Company Shareholders Meeting occurring less than five (5) Business Days
prior to the Expiration Date, then the Company shall only be required to adjourn
or postpone the meeting to a date five (5) Business Days prior to the Expiration
Date.

 

7.2         Alternative Proposals.

 

(a)           Following the execution hereof, the Company shall, and shall cause
the Company Subsidiaries to, and shall direct its and their respective
directors, officers, employees, investment bankers, financial advisors,
attorneys, accountants or other advisors, agents and representatives
(collectively, “Representatives”) to (i) immediately cease and cause to be
terminated all existing discussions or negotiations with any Person conducted
heretofore with respect to any Alternative Proposal, or any proposal, inquiry or
offer that would reasonably likely be expected to lead to an Alternative
Proposal, and (ii) request the prompt return or destruction of all confidential
information previously furnished by it or on its behalf.

 

(b)           Subject to the other terms of this Section 7.2, the Company shall
not, and shall cause the Company Subsidiaries not to, and shall not authorize or
permit its and their respective Representatives to, and the Company shall use
its reasonable efforts to cause its and their Representatives not to, directly
or indirectly, (i) solicit, initiate, or encourage or induce or facilitate the
making, submission or announcement of any inquiries or the making of any
proposal or offer constituting, related to or that could reasonably be expected
to lead to an Alternative Proposal, (ii) furnish any non-public information
regarding the Company or the

 

21

--------------------------------------------------------------------------------


 

Company Subsidiaries to any Person (other than Purchaser and Purchaser’s or the
Company’s Representatives acting in their capacity as such) in connection with
or in response to an Alternative Proposal or any proposal, inquiry or offer that
could reasonably be expected to lead to an Alternative Proposal, (iii) engage in
discussions or negotiations with any Person with respect to any Alternative
Proposal or any proposal, inquiry or offer that could reasonably be expected to
lead to an Alternative Proposal (other than to state that they currently are not
permitted to have discussions), (iv) approve, endorse, submit for the
consideration of the shareholders of the Company or recommend any Alternative
Proposal or any proposal, inquiry or offer that could reasonably be expected to
lead to an Alternative Proposal, (v) make or authorize any public statement,
recommendation or solicitation in support of any Alternative Proposal or any
proposal, inquiry or offer that could reasonably be expected to lead to an
Alternative Proposal or (vi) enter into any letter of intent or agreement in
principle or any contract providing for, relating to or in connection with any
Alternative Proposal or any proposal, inquiry or offer that could reasonably be
expected to lead to an Alternative Proposal (other than an Acceptable
Confidentiality Agreement in accordance with Section 7.2(c)).

 

(c)           Notwithstanding anything to the contrary in this Section 7.2, if
at any time prior to obtaining the Shareholder Approvals, (i) the Company
receives, after the date of this Agreement, an unsolicited bona fide written
Alternative Proposal, (ii) such Alternative Proposal did not result from a
breach of Section 7.2(a) or (b), in any material respect, (iii) the Company
Board determines in good faith (after consultation with its outside counsel and
financial advisors) that such Alternative Proposal constitutes or would
reasonably be expected to lead to a Superior Proposal and (iv) the Company Board
determines in good faith (after consultation with outside counsel) that the
failure to take the actions referred to in clause (x) or (y) of this
Section 7.2(c) would be inconsistent with its fiduciary duties to the Company
under Requirements of Law, then, prior to obtaining the Shareholder Approvals,
the Company may (x) furnish and make available information with respect to the
Company and the Company Subsidiaries to the Person making such Alternative
Proposal (and its Representatives) pursuant to an Acceptable Confidentiality
Agreement; provided, that any non-public information provided or made available
to any Person given such access shall have been previously provided or made
available to Purchaser or shall be provided or made available to Purchaser prior
to or substantially concurrently with the time it is provided or made available
to such Person, and (y) participate in discussions and negotiations with the
Person making such Alternative Proposal (and its Representatives) regarding such
Alternative Proposal. The Company shall promptly (and in any event within 24
hours) advise Purchaser in writing of the receipt of any Alternative Proposal or
any inquiry, proposal or offer that could reasonably be expected to lead to an
Alternative Proposal (including the identity of the Person making or submitting
such Alternative Proposal or inquiry, proposal or offer, and the material terms
and conditions thereof) that is made or submitted by any Person prior to the
Closing. The Company shall keep Purchaser informed, on a reasonably current
basis, of the status of, and any financial or other material changes in, any
such Alternative Proposal, including providing Purchaser copies of any material
correspondence (which, for the avoidance of doubt, would include any change in
financial terms) related thereto and proposed agreements to effect such
Alternative Proposal.

 

(d)           Neither the Company Board nor any committee thereof shall (i) fail
to make or withhold or withdraw or qualify (or modify in a manner adverse to
Purchaser) the Company Recommendation, the Company Determination or the approval
of this Agreement or

 

22

--------------------------------------------------------------------------------


 

take any action (or permit or authorize the Company or any of the Company
Subsidiaries or any of its or their respective Representatives to take any
action) inconsistent with the Company Recommendation or Company Determination or
resolve, agree or propose to take any such actions (each of such actions set
forth in this Section 7.2(d)(i) being referred to herein as an “Adverse
Recommendation Change”), (ii) adopt, approve, recommend, endorse or otherwise
declare advisable any Alternative Proposal or resolve, agree or propose to take
any such actions, (iii) cause or permit the Company to enter into any letter of
intent, memorandum of understanding, agreement in principle, acquisition
agreement, merger agreement, option agreement, joint venture agreement,
partnership agreement or other agreement related to an Alternative Proposal
other than an Acceptable Confidentiality Agreement in accordance with
Section 7.2(c), (iv) take any action to make the provisions of any “fair price,”
“moratorium,” “control share acquisition” or other similar antitakeover statute
or regulation, including Section 203 of the DGCL (each, a “Takeover Statute”),
or any restrictive provision of any applicable anti-takeover provision in the
Company Charter or the Company Bylaws inapplicable to any transactions
contemplated by an Alternative Proposal (including approving any transaction
under, or a third Person becoming an “interested stockholder” under, Section 203
of the DGCL) or amend or modify or terminate, or grant any waiver or release
under, any confidentiality agreement with respect to an Alternative Proposal or
standstill or similar agreement with respect to any class of Equity Interests of
the Company or any Company Subsidiary or fail to enforce any provision thereof
or (v) resolve, agree or propose to take any such actions.

 

(e)           Notwithstanding the foregoing, at any time prior to obtaining the
Shareholder Approvals, if the Company Board determines in good faith (after
consultation with outside counsel) that the failure to do so would reasonably be
expected to be inconsistent with its fiduciary duties to the Company under
Requirements of Law, then, prior to obtaining the Shareholder Approvals, the
Company Board may make an Adverse Recommendation Change (i) in response to a
Superior Proposal that is capable of being accepted by the Company (or, in the
case of a tender offer or exchange offer, recommended by the Company Board or
any committee thereof) and that was received on or after the date hereof that
has not been withdrawn or abandoned and that did not otherwise result from a
breach of Section 7.2, or (ii) if an Intervening Event occurs.

 

(f)            The Company Board shall not take any action set forth in
Section 7.2(e) unless the Company Board has first (i) provided written notice to
Purchaser (a “Notice of Proposed Recommendation Change”) advising Purchaser that
the Company has received a Superior Proposal or that an Intervening Event has
occurred, as the case may be, specifying the material terms and conditions of
such Superior Proposal or the material facts relating to such Intervening Event,
as applicable, identifying the Person making such Superior Proposal and
providing copies of any agreements intended to effect such Superior Proposal,
and notifying Purchaser that the Company Board has made the determination
described in Section 7.2(e) (including the basis on which such determination has
been made), (ii) negotiated, and caused the Company and its Representatives to
negotiate, during the four (4) Business Day period following Purchaser’s receipt
of the Notice of Proposed Recommendation Change (the “Notice Period”), in good
faith with Purchaser to enable Purchaser to make a counteroffer or propose to
amend the terms of this Agreement so that such Alternative Proposal no longer
constitutes a Superior Proposal or that the Intervening Event no longer requires
an Adverse Recommendation Change, and (iii) after complying with clauses (i) and
(ii), determined in good faith (after consultation

 

23

--------------------------------------------------------------------------------


 

with its outside counsel and financial advisor) that, (A) in the case of an
Adverse Recommendation Change made in response to a Superior Proposal, and in
any event, such Alternative Proposal continues to constitute a Superior Proposal
after giving effect to any counter offer or amendments to the terms of this
Agreement proposed by Purchaser in writing and, after consultation with outside
counsel, that the failure to make an Adverse Recommendation Change would
reasonably be expected to be inconsistent with its fiduciary duties to the
Company under Requirements of Law and (B) in the case of an Adverse
Recommendation Change made in response to an Intervening Event, such event
continues to constitute an Intervening Event and, after consultation with
outside counsel, that the failure to make an Adverse Recommendation Change would
reasonably be expected to be inconsistent with its fiduciary duties to the
Company under Requirements of Law; provided, however, that if during the Notice
Period any revisions are made to an Alternative Proposal and such revisions are
material (it being understood and agreed that any change to consideration with
respect to such proposal is material), the Company shall deliver a new Notice of
Proposed Recommendation Change to Purchaser and shall comply with the
requirements of this Section 7.2(f) with respect to such new Notice of Proposed
Recommendation Change, except that the new Notice Period shall be two
(2) Business Days instead of four (4) Business Days.

 

(g)           The Company agrees that it shall take all reasonable actions so
that any Adverse Recommendation Change shall not change the approval of this
Agreement for purposes of any Takeover Statutes.

 

(h)           Nothing contained in this Section 7.2 shall prohibit the Company
Board or any committee thereof from (i) making any disclosure to shareholders of
the Company if the Company Board or any committee thereof determines in good
faith (after consultation with its legal advisors) that failure to make such
disclosure would reasonably be expected to be inconsistent with its fiduciary
duties to the Company under any applicable Requirements of Law, or (ii) taking
and disclosing a position contemplated by Item 1012(a) of Regulation M-A,
Rule 14e-2(a) under the Exchange Act or Rule 14d-9 under the Exchange Act;
provided, however, that neither the Company nor the Company Board (or any
committee thereof) shall be permitted to recommend that shareholders of the
Company tender any securities in connection with any tender or exchange offer
(or otherwise approve, endorse or recommend any Alternative Proposal), unless in
each case, in connection therewith, the Company Board effects an Adverse
Recommendation Change in accordance with Section 7.2(d); provided, further, that
if any such disclosure relates to an Alternative Proposal (other than a “stop,
look and listen” communication or similar communication of the type contemplated
by Rule 14d-9(f) under the Exchange Act), it shall be deemed to be an Adverse
Recommendation Change unless the Company Board expressly reaffirms the Company
Recommendation and rejects any Alternative Proposal within ten (10) Business
Days after such stop, look and listen communication; provided, further, that
neither the Company Board nor any committee thereof shall effect an Adverse
Recommendation Change unless it does so in accordance with the procedures set
forth in this Section 7.2.

 

7.3         Cooperation; Certain Consents and Approvals.

 

(a)           From the date hereof until the Closing Date, upon the terms and
subject to the conditions of this Agreement, each of the parties shall use its
commercially reasonable efforts to take, or cause to be taken, all actions, and
to do, or cause to be done and reasonably cooperate

 

24

--------------------------------------------------------------------------------


 

with each other in order to do, all things reasonably necessary, proper or
advisable (subject to any applicable Requirements of Law) to consummate the
transactions contemplated by this Agreement and to obtain the approvals
contemplated by Sections 4.03(i) and (j) of the Bridge Loan Agreement, as
promptly as reasonably practicable, including preparing and filing all forms,
registrations and notices required to be filed to consummate the transactions
contemplated hereby, coordinating communications with respect thereto and
promptly responding to requests for information from each other. 
Notwithstanding the foregoing, the Company shall use commercially reasonable
efforts to obtain, and Purchaser shall cooperate in all reasonable respects with
the Company’s efforts to obtain, any and all consents necessary to consummate
the transactions contemplated by this Agreement; provided, however, that
Purchaser shall not be required to, or to agree to, and the Company and the
Company Subsidiaries shall not without the prior written consent of Purchaser,
pay any money, make any concession or incur any Liability in connection
therewith.

 

(b)           To the extent permitted by applicable Requirements of Law, each
party shall consult with the other party with respect to, and provide any
information reasonably requested by the other party in connection with, all
filings made with any U.S. Governmental Authority in connection with this
Agreement and the transactions contemplated hereby. If any party or any of its
Affiliates receives any request for documents and/or information from any U.S.
Governmental Authority with respect to this Agreement or any of the transactions
contemplated hereby, then such party shall endeavor in good faith to make, or
cause to be made, as soon as reasonably practicable and, to the extent permitted
by applicable Requirements of Law, after consultation with the other party, an
appropriate response in compliance with such request.

 

(c)           In addition to, and without limiting any of the other covenants of
the parties contained in this Section 7.3, the parties shall, in connection with
the transactions contemplated hereby, (i) take promptly all actions necessary to
make the filings required of them or their “ultimate parent entities” under the
HSR Act to allow Purchaser to acquire the Underlying Shares, (ii) comply
promptly with any requests for documents and/or information by them, or any of
their respective Affiliates from the U.S. Federal Trade Commission (“FTC”) or
the U.S. Department of Justice (“DOJ”) pursuant to the HSR Act or from any state
attorney general or other Governmental Authority in connection with antitrust
matters, (iii) use commercially reasonable efforts to resolve such objections,
if any, as may be asserted with respect to the transactions contemplated hereby
under any antitrust law and (iv) advise the other party promptly of any
substantive communication received by such party from the FTC, DOJ, any state
attorney general or any other Governmental Authority regarding any of the
transactions contemplated hereby; provided, however, that the Company shall be
solely responsible for, and shall make timely payment of, any filing fees
payable under the HSR Act in connection with the transactions contemplated
hereby.

 

(d)           Notwithstanding anything in this Agreement to the contrary,
nothing in this Agreement (i) shall require, or be construed to require,
Purchaser to proffer to, or agree to, sell, license or dispose of or hold
separate and agree to sell, license or dispose of before or after the Closing,
any assets, businesses, or interest in any assets or businesses of Purchaser,
the Company or any of their respective Affiliates (or to consent to any sale,
license, or disposition, or agreement to sell, license or dispose of, by the
Company or any of its Subsidiaries, any of

 

25

--------------------------------------------------------------------------------


 

their assets or businesses) or to agree to any changes or restrictions in the
operations of any such assets or businesses or commence or participate in any
litigation, offer or grant any accommodation or undertake any obligation or
liability; and the Company shall not, and shall cause its Subsidiaries not to,
take or agree to take on any such action without Purchaser’s prior written
consent; or (ii) shall require, or be construed to require, Purchaser to agree
to any mitigation agreement or to take or agree to take other action required by
CFIUS as a condition for concluding any review or investigation of the
transactions contemplated by this Agreement, and the Company shall not, and
shall cause its Subsidiaries not to, agree to a mitigation agreement or take or
agree to take such other action without Purchaser’s prior written consent.

 

7.4                                       Commodity Jurisdiction Determination. 
If reasonably requested as a result of Purchaser’s ongoing due diligence after
the date hereof, the Company will request a commodity jurisdiction determination
from the U.S. Department of State (the “CJ Request”) confirming that the item(s)
and/or service(s) that are the subject of the CJ Request, which item(s) and/or
service(s) shall be determined in Purchaser’s reasonable discretion, are not
subject to ITAR. The receipt of a favorable commodity jurisdiction determination
from the U.S. Department of State confirming that such item(s) and/or service(s)
are not subject to the ITAR shall be referred to as the “Favorable CJ
Determination.”

 

7.5                                       Public Announcements.  Purchaser and
the Company shall consult with each other before issuing, and provide each other
the opportunity to review and comment upon, any press release or other public
statements with respect to the Transaction and the other transactions
contemplated by this Agreement and shall not issue any such press release or
make any such public statement before such consultation, except to the extent
required by applicable Requirements of Law, court process or by obligations
pursuant to any listing agreement with any national securities exchange.

 

7.6                                       Litigation.  The Company shall provide
Purchaser with prompt notice of and copies of all Legal Proceedings and
correspondence relating to any Legal Proceeding against the Company, any of the
Company Subsidiaries or any of their respective directors or officers by any
shareholder of the Company arising out of or relating to this Agreement or the
transactions contemplated by this Agreement. The Company shall give Purchaser
the opportunity to participate in the defense or settlement of any such Legal
Proceeding. Neither the Company nor any of its Subsidiaries shall agree to any
settlement of any such Legal Proceeding without the prior written consent of
Purchaser, which shall not to be unreasonably withheld.

 

7.7                                 Board Governance Matters.

 

(a)                                  Effective upon the Closing, the Company
will cause (i) the size of the Company Board to continue to be nine directors
and (ii) four individuals designated by Purchaser (referred to herein, together
with any replacement designees pursuant to Section 7.7(e) as, the “Wanxiang
Board Designees”) to be appointed to the Company Board, such that each class of
directors on the Company Board shall include at least one Wanxiang Board
Designee and such that the class of directors up for election at the third
annual meeting of shareholders after the Closing shall include two Wanxiang
Board Designees.  From and after the Closing, the size of the Company Board
shall not be increased or decreased unless Purchaser shall have first

 

26

--------------------------------------------------------------------------------


 

consented in writing to such increase or decrease, which consent may be granted
in Purchaser’s sole discretion.

 

(b)                                 After such appointment, the Company will be
required to nominate, and recommend to its shareholders the election of, the
Wanxiang Board Designees to the Company Board at each annual meeting of
shareholders of the Company and at each special meeting of shareholders of the
Company at which directors are to be elected, so that the number of Wanxiang
Board Designees to be directors of the Company are as follows:

 

(i)                                     if the Purchaser’s Beneficial Ownership
Percentage as of an Annual Calculation Date is equal to or in excess of 40%,
Purchaser shall be entitled to have four (4) Wanxiang Board Designees nominated
and recommended to the shareholders of the Company as directors of the Company
for the period commencing on the date of the annual meeting of shareholders of
the Company next following such Annual Calculation Date until the annual meeting
of shareholders of the Company next following such annual meeting;

 

(ii)                                  if the Purchaser’s Beneficial Ownership
Percentage as of an Annual Calculation Date is equal to or in excess of 30%, but
is less than 40%, Purchaser shall be entitled to have three (3)  Wanxiang Board
Designees nominated and recommended to the shareholders of the Company as
directors of the Company for the period commencing on the date of the annual
meeting of shareholders of the Company next following such Annual Calculation
Date until the annual meeting of shareholders of the Company next following such
annual meeting;

 

(iii)                               if the Purchaser’s Beneficial Ownership
Percentage as of an Annual Calculation Date is equal to or in excess of 20%, but
is less than 30%, Purchaser shall be entitled to have two (2)  Wanxiang Board
Designees nominated and recommended to the shareholders of the Company as
directors of the Company for the period commencing on the date of the annual
meeting of shareholders of the Company next following such Annual Calculation
Date until the annual meeting of shareholders of the Company next following such
annual meeting;

 

(iv)                              if the Purchaser’s Beneficial Ownership
Percentage as of an Annual Calculation Date is equal to or in excess of 10%, but
is less than 20%, Purchaser shall be entitled to have one (1)  Wanxiang Board
Designees nominated and recommended to the shareholders of the Company as
directors of the Company for the period commencing on the date of the annual
meeting of shareholders of the Company next following such Annual Calculation
Date until the annual meeting of shareholders of the Company next following such
annual meeting; and

 

(v)                                 if at any Annual Calculation Date the
Purchaser’s Beneficial Ownership Percentage is less than 10%, the Company shall
have no obligation to nominate and recommend to its shareholders any Wanxiang
Board Designee.

 

Purchaser shall deliver the certificate contemplated by the definition of
Purchaser’s Beneficial Ownership Percentage promptly after the applicable Annual
Calculation Date, and the Company

 

27

--------------------------------------------------------------------------------


 

shall promptly determine Purchaser’s Beneficial Ownership Percentage and inform
Purchaser of such determination.

 

(c)                                  Subject to applicable Requirements of Law
and the rules and regulations of the Principal Market, at the option of
Purchaser, the Company Board shall cause each committee of the Company Board to
consist of such number of Wanxiang Board Designees as shall equal the greater of
(i) a number constituting a majority of the members of such committee minus one
and (ii) one.

 

(d)                                 The Wanxiang Board Designees (including any
successor nominees) designated in accordance with Section 7.7(a) or Section
7.7(e) shall, subject to applicable Requirements of Law and the rules and
regulations of the Principal Market, be included in the Company’s and the
Company’s Nominating and Governance Committee’s nominees to serve on the Company
Board.  The Company shall use all reasonable best efforts to have the Wanxiang
Board Designees elected as directors of the Company and the Company shall
solicit proxies for each such person to the same extent as it does for any of
its other nominees to the Company Board.

 

(e)                                  Purchaser shall have the power to designate
a replacement for any Wanxiang Board Designee upon the death, resignation,
retirement, disqualification or removal from office of such Wanxiang Board
Designee.  The Company Board will use its reasonable best efforts to take all
action required to fill the vacancy resulting therefrom with such replacement
designee (including such person, subject to applicable Requirements of Law,
being the Company’s and the Company’s Nominating and Governance Committee’s
nominee to serve on the Company Board, using all reasonable best efforts to have
such person elected as director of the Company and the Company soliciting
proxies for such person to the same extent as it does for any of its other
nominees to the Company Board).

 

(f)                                    The Company further agrees that, from and
after the date hereof, for so long as there are amounts outstanding under the
Bridge Loan Agreement or the Bridge Warrants are outstanding, the Company shall
invite a person designated by Purchaser (the “Observer”) to attend all meetings
of the Company Board or committees thereof in a nonvoting observer capacity;
provided, however, that the Observer may be excluded from all or a portion of
any such Company Board meeting if and to the extent that: (i) in the judgment of
legal counsel to the Company, such exclusion is necessary to preserve the
attorney-client privilege during such meeting or portion thereof, or (ii) the
Company Board is to consider an Alternative Proposal during such meeting or
portion thereof.  The person designated pursuant to this Section 7.7(f) shall be
required to satisfy all legal and governance requirements regarding service as a
director of the Company.  The Company’s obligations under this Section 7.7(f)
shall be suspended at any time when the Company Board or any committee thereof
includes the Wanxiang Board Designees.

 

(g)                                 The Company shall notify each Wanxiang Board
Designee and Observer of all regular and special meetings of the Company Board
and shall notify each Wanxiang Board Designee of all regular and special
meetings of any committee of the Company Board of which such Wanxiang Board
Designee is a member.  The Company shall provide the Wanxiang Board Designees
and the Observer with copies of all notices, minutes, consents and other
materials

 

28

--------------------------------------------------------------------------------


 

provided to all other members of the Company Board concurrently as such
materials are provided to the other members; provided, however, that the
Observer shall not be entitled to such materials if and to the extent that such
materials directly relate to an Alternative Proposal.

 

(h)                                 Each of the Wanxiang Board Designees shall
be entitled to the same compensation and same indemnification in connection with
his or her role as a director as the other members of the Company Board.  Each
Wanxiang Board Designee and Observer shall be entitled to reimbursement for
documented, reasonable out-of-pocket expenses incurred in attending meetings of
the Company Board or any committees thereof, to the same extent as the other
members of the Company Board.

 

7.8                                       Interim Operations.  (a) Except for
matters set forth in Schedule 7.8 or otherwise expressly permitted hereby, from
the date hereof to the Closing, the Company shall, and shall cause its
Subsidiaries to, comply with each of the covenants set forth in Sections 5.01
through 5.15 and Sections 6.01 through 6.13 of the Bridge Loan Agreement;

 

(b)                                 Notwithstanding Section 7.8(a), except as
expressly permitted by this Agreement, as required by Requirements of Law, as
set forth in Schedule 7.8, with the express prior written approval of Purchaser
or, solely with respect to Sections 7.8(b)(i), (iii) and (iv) below, as
expressly permitted by the Bridge Loan Agreement, from the date hereof until the
Closing Date, the Company shall not and shall cause its Subsidiaries not to:

 

(i)                                     (A) declare, set aside or pay any
dividends on, or make any other actual, constructive or deemed distributions in
respect of, any of its Equity Interests or other securities, or otherwise make
any payments to shareholders of the Company in their capacity as such, (B)
split, combine or reclassify any of its Equity Interests (except for the purpose
of maintaining a listing on the Principal Exchange) or issue, sell or authorize
the issuance of any other securities in respect of, in lieu of or in
substitution for any Equity Interests or (C) purchase, redeem or otherwise
acquire, directly or indirectly any Equity Interests or any other securities of
the Company or any of its Subsidiaries;

 

(ii)                                  issue, deliver, sell, pledge, transfer,
lease, license, grant, dispose of or otherwise encumber any of its Equity
Interests or grant any options, warrants, calls, rights, convertible securities
or enter into other agreements or contracts pursuant to which it would be
obligated to issue or sell any Equity Interests of the Company or any of its
Subsidiaries, except for the issuance of shares of Common Stock upon the
exercise of Convertible Securities outstanding on the date of this Agreement and
in accordance with their terms on the date of this Agreement;

 

(iii)                               enter into, adopt or amend any employee
benefit plan, bonus, profit-sharing, incentive, deferred compensation,
insurance, pension, retirement, medical, hospital, disability, welfare,
severance or other employee benefit plan or employment, consulting or management
agreement with respect to the directors, officers or other current or former
employees or consultants of the Company or any of its Subsidiaries, other than
any such amendment to an employee benefit plan that is made to maintain the
qualified status of such plan or its continued compliance with applicable
Requirements of Law; or

 

29

--------------------------------------------------------------------------------


 

(iv)                              alter or commit to alter the compensation
(including bonuses or other incentive compensation), severance or other benefits
payable or to become payable by the Company or any of its Subsidiaries to any
executive officer or director, or pay cash retention bonuses to, or to set the
amount of a cash bonus pool for, other employees without Purchaser’s consent as
to the aggregate amount thereof.

 

7.9                                       Confidentiality Agreement.  Upon the
occurrence of the Closing or, if this Agreement has been terminated, the first
anniversary of the date of this Agreement, the Standstill Period (as such term
is defined in the Confidentiality Agreement) shall terminate.

 

ARTICLE 8
SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT

 

8.1                                       Survival of Representations and
Warranties.  All representations, warranties, covenants and obligations
contained in this Agreement shall survive the execution and delivery of this
Agreement and the Closing; provided, however, that, except as otherwise provided
in Article 11, the representations and warranties contained in Articles 5 and 6
shall terminate on the eighteen (18) month anniversary of the date of Closing.
No investigation made at any time by or on behalf of Purchaser or any other
holder of a Note or Warrant shall affect the representations and warranties of
the Company hereunder.  All statements contained in any certificate or other
instrument delivered by or on behalf of the Company pursuant to this Agreement
shall be deemed representations and warranties of the Company under this
Agreement.

 

8.2                                       Entire Agreement.  This Agreement
(including the Schedules and Exhibits hereto, and the documents and instruments
executed and delivered in connection herewith) and the other Transaction
Documents constitute the entire agreement among the parties hereto with respect
to the subject matter hereof and supersede all prior and contemporaneous
agreements and understandings, whether written or oral, between the parties with
respect to the subject matter hereof, including the MOU, and there are no
representations, understandings or agreements relating to the subject matter
hereof that are not fully expressed in this Agreement, the other Transaction
Documents and the documents and instruments executed and delivered in connection
herewith.  All Schedules and Exhibits attached to this Agreement are expressly
made a part of, and incorporated by reference into, this Agreement.

 

ARTICLE 9
AMENDMENT AND WAIVER

 

Any term of this Agreement may be amended and the observance of any term of this
Agreement may be waived (either generally or in a particular instance and either
retroactively or prospectively), only with the written consent of the Company
and Purchaser.  Any amendment or waiver effected in accordance with this
paragraph shall be binding upon each holder of any Securities purchased or
otherwise acquired under this Agreement at the time outstanding, each future
holder of all such Securities, and the Company.

 

30

--------------------------------------------------------------------------------


 

ARTICLE 10
NOTICES

 

All notices and communications provided for hereunder shall be in writing and
sent (a) by facsimile transmission if the sender on the same day sends a
confirming copy of such notice by a recognized overnight delivery service
(charges prepaid) or (b) by a recognized overnight delivery service (with
charges prepaid).  Any such notice must be sent:

 

(i)                                     if to Purchaser or its nominee, to
Purchaser or nominee at the address specified under Purchaser’s name on
Purchaser’s signature page hereto, or at such other address as Purchaser or
nominee shall have specified to the Company in writing,

 

(ii)                                  if to any other holder of any Note or
Warrant, to such holder at such address as such other holder shall have
specified to the Company in writing, or

 

(iii)                               if to the Company, to the Company at its
address set forth at the beginning hereof to the attention of Eric Pyenson,
Esq., or at such other address as the Company shall have specified to the holder
of each Note in writing.

 

Notices under this Article 10 will be deemed given only when actually received.

 

ARTICLE 11
INDEMNIFICATION

 

11.1                           Indemnification.

 

(a)                                  The Company agrees to indemnify and hold
harmless each Purchaser and its Affiliates and each of their respective
officers, directors, partners, members and employees, and each person who
controls such Purchaser within the meaning of the Exchange Act and the
regulations thereunder, to the fullest extent lawful, from and against any and
all actions, suits, claims, proceedings, costs, losses, liabilities, damages,
expenses (including reasonable attorneys’ fees and disbursements), amounts paid
in settlement and other costs (collectively, “Losses”) arising out of or
resulting from (1) any inaccuracy in or breach of the Company’s representations
or warranties in this Agreement (without giving effect to any materiality,
Material Adverse Effect or similar qualifications limiting the scope of such
representation or warranty) or (2) the Company’s breach of agreements or
covenants made by the Company in this Agreement or (3) any action, suit, claim,
proceeding or investigation by any Governmental Authority, shareholder of the
Company or any other Person (other than the Company) relating to this Agreement
or the transactions contemplated hereby; provided, that:

 

(i)             the agreement to so indemnify and hold harmless with respect to
clauses (1) and (2) shall be effective from and after the Closing and the
agreement to so indemnify and hold harmless with respect to clause (3) shall be
effective from and after the date hereof;

 

(ii)          the Company shall not be required to indemnify and hold harmless
under clause (1) of this Section 11.1(a) with respect to Losses incurred by
Indemnified Parties

 

31

--------------------------------------------------------------------------------


 

(other than Losses incurred as a result of inaccuracies in or breaches of the
representations and warranties contained in Sections 5.1 (Organization; Power
and Authority), 5.2 (Authorization, Etc.), 5.4 (Organization and Ownership of
Capital Stock of Subsidiaries), 5.20 (Application of Takeover Protections; No
Rights Agreement) and 5.23 (Equity Capitalization), as to which this proviso
shall have no effect)  unless the aggregate amount of such Losses subject to
indemnification by the Company exceeds $1,000,000, and once such amount is
exceeded, the Company shall indemnify the Indemnified Parties only for the
amount in excess of $1,000,000;

 

(iii)                         in no event shall the aggregate amount required to
be paid by the Company pursuant to clause (1) of this Section 11.1(a) exceed
$50,000,000; and

 

(iv)                        in no event shall the aggregate amount required to
be paid by the Company pursuant to clauses (2) and (3) of this Section 11.1(a)
exceed $200,000,000.

 

(b)                                 The indemnification provided for in clause
(1) of Section 11.1(a) shall terminate eighteen (18)  months after the date of
the Closing Date (and no claims shall be made by any Indemnified Party under
Section 11.1(a) thereafter), except that the indemnification by the Company
shall continue as to any Loss of which any Indemnified Party has notified the
Company in accordance with the requirements of this Article 11 on or prior to
the date such indemnification would otherwise terminate in accordance with this
Section 11.1(b), as to which the obligation of the Company shall continue until
the liability of the Company shall have been determined pursuant to this Article
11, and the Company shall have reimbursed all Indemnified Parties for the full
amount of such Loss accordance with this Article 11.

 

11.2                                 Procedures; Third Party Claims.  A Person
entitled to indemnification hereunder (each, an “Indemnified Party”) shall give
written notice to the Company (the “Indemnifying Party”) of any action, suit,
claim or proceeding made by any Person not a party hereto against the
Indemnified Party (a “Third Party Claim”) with respect to which it seeks
indemnification promptly after receipt by such Indemnified Party of written
notice of such Third Party Claim; provided that the failure of any Indemnified
Party to give notice as provided herein shall not relieve the Indemnifying Party
of its obligations under this Article 11 unless and to the extent that the
Indemnifying Party shall have been actually prejudiced by the failure of such
Indemnified Party to so notify such party. Such notice shall describe in
reasonable detail the facts giving rise to such Third Party Claim to the extent
known to the Indemnifying Party.  In case any such Third Party Claim is brought
against an Indemnified Party, the Indemnified Party shall be entitled to hire,
at its own expense, separate counsel and participate in the defense thereof;
provided, however, that the Indemnifying Party shall be entitled to assume and
conduct the defense thereof, unless the counsel to the Indemnified Party advises
such Indemnifying Party in writing that such claim involves a conflict of
interest (other than one of a monetary nature) that would reasonably be expected
to make it inappropriate for the same counsel to represent both the Indemnifying
Party and the Indemnified Party, in which case the Indemnified Party shall be
entitled to retain its own counsel at the cost and expense of the Indemnifying
Party (except that the Indemnifying Party shall only be liable for the legal
fees and expenses of one law firm for all Indemnified Parties, taken together
with respect to any single Third Party Claim or group of related Third Party
Claims). If the Indemnifying Party assumes the defense of any Third Party Claim,
all Indemnified Parties shall thereafter deliver to the Indemnifying Party
copies of all

 

32

--------------------------------------------------------------------------------


 

notices and documents (including court papers) received by the Indemnified Party
relating to the Third Party Claim, and each Indemnified Party shall cooperate in
the defense or prosecution of such Third Party Claim. Such cooperation shall
include the retention and (upon the Indemnifying Party’s request) the provision
to the Indemnifying Party of records and information that are reasonably
relevant to such Third Party Claim, and making employees available on a mutually
convenient basis to provide additional information and explanation of any
material provided hereunder.  Notwithstanding the foregoing, the Indemnifying
Party shall not be entitled to assume the defense of any Third Party Claim (and
shall be liable for the fees and expenses of counsel incurred by the Indemnified
Party in defending such Third Party Claim) if (i) the Third Party Claim seeks an
injunction or other equitable relief or relief other than monetary damages for
which the Indemnified Party would be entitled to indemnification under this
Agreement that the Indemnified Party reasonably determines, after conferring
with its outside counsel, cannot be separated from any related claim for
monetary damages for which it would be entitled to indemnification under this
Agreement or may otherwise adversely affect the Indemnified Party or (ii) the
Third Party Claim is a criminal, civil or administrative proceeding or
investigation brought by a Governmental Authority or stock exchange, or relates
to such a proceeding or investigation, or the underlying facts or circumstances
of which would reasonably be expected to give rise to such a proceeding or
investigation.  The Indemnifying Party shall not be liable for any settlement of
any Third Party Claim effected without its written consent; provided, however,
that the Indemnifying Party shall not unreasonably withhold or delay its
consent. The Indemnifying Party further agrees that it will not, without the
Indemnified Party’s prior written consent (which shall not be unreasonably
withheld or delayed), settle or compromise any Third Party Claim or consent to
entry of any judgment in respect thereof in any pending or threatened action,
suit, claim or proceeding in respect of which indemnification has been sought
hereunder unless such settlement or compromise includes an unconditional release
of such Indemnified Party from all liability arising out of such Third Party
Claim.

 

11.3                                 Other Claims.  In the event any Indemnified
Party has a claim against any Indemnifying Party under Section 11.1 that does
not involve a Third Party Claim, the Indemnified Party shall deliver notice of
such claim to the Indemnifying Party (setting forth in reasonable detail the
facts giving rise to such claim (to the extent known by the Indemnified Party)
and the amount or estimated amount (to the extent reasonably estimable) of
Losses arising out of, involving or otherwise in respect of such claim) with
reasonable promptness after becoming aware of such claim; provided, however,
that, failure to give such notification with reasonable promptness shall not
affect the indemnification provided hereunder except to the extent the
Indemnifying Party shall have been actually and materially prejudiced as a
result of such failure.  If the Indemnifying Party does not notify the
Indemnified Party within 10 Business Days following its receipt of such notice
that the Indemnifying Party disputes its liability to the Indemnified Party
under Section 11.1, such claim specified by the Indemnified Party in such notice
shall be conclusively deemed a liability of the Indemnifying Party and the
Indemnifying Party shall pay the amount of such liability to the Indemnified
Party on demand or, in the case of any notice in which the amount of the claim
(or any portion thereof) is estimated, on such later date when the amount of
such claim (or such portion thereof) becomes finally determined.

 

11.4                                 Tax Treatment.  Any indemnification
payments pursuant to this Article 11 shall be treated as an adjustment to the
purchase price for the Securities for U.S. federal income and

 

33

--------------------------------------------------------------------------------


 

applicable state and local Tax purposes, unless a different treatment is
required by applicable Requirements of Law.

 

ARTICLE 12
SUBSTITUTION OF PURCHASER

 

Purchaser shall have the right to substitute one or more of its Affiliates as
the purchaser of the Notes and Warrants that it has agreed to purchase
hereunder, by written notice to the Company, which notice shall be signed by
both Purchaser and any such Affiliate, shall contain such Affiliate’s agreement
to be bound by this Agreement and shall contain a confirmation by such Affiliate
of the accuracy with respect to it of the representations set forth in Article
6.  Upon receipt of such notice, any reference to Purchaser in this Agreement
(other than in this Article 12), shall be deemed to refer to such Affiliate in
lieu of such original Purchaser.

 

ARTICLE 13
EXPENSES, ETC.

 

13.1                                 Expenses.  The Company will pay all
out-of-pocket fees and expenses incurred by or on behalf of Purchaser or its
Affiliates in connection with the transactions contemplated by this Agreement
(including all legal and accounting fees and disbursements in connection
herewith, documentation and implementation of such transactions and due
diligence in connection therewith, in each case whether before or after the date
hereof) and with any amendments, waivers or consents under or in respect of this
Agreement, the Notes, Warrants or Bridge Warrants (whether or not such
amendment, waiver or consent becomes effective), including: (a) fees and
expenses incurred in enforcing or defending (or determining whether or how to
enforce or defend) any rights under this Agreement, the Notes, Warrants or
Bridge Warrants or in responding to any subpoena or other legal process or
informal investigative demand issued in connection with this Agreement, the
Notes, Warrants or Bridge Warrants; (b) fees and expenses incurred in connection
with the insolvency or bankruptcy of the Company or any Subsidiary or in
connection with any work-out or restructuring of the transactions contemplated
hereby and by the Notes, Warrants and Bridge Warrants; and (c) placement agent’s
fees, financial advisory fees, or broker’s commissions (other than Persons
engaged by Purchaser) relating to or arising out the transactions contemplated
hereby, including, for example, any fees or commissions payable to the Placement
Agent.  The Company shall pay and hold Purchaser harmless against, any Loss
arising in connection with any claim relating to any such payment.  In addition,
the Company shall pay, at the Closing, the fees of Carnegie Hudson Resources LLC
payable in connection with the Closing; provided, that such fees do not exceed
an amount previously agreed upon by Company and Purchaser.

 

13.2                                 Survival.  The obligations of the Company
under this Article 13 will survive the payment or transfer of any Note or the
exercise or transfer of any Warrant, the enforcement, amendment or waiver of any
provision of this Agreement or the Notes, Warrants or the Bridge Warrants, and
the termination of this Agreement.

 

34

--------------------------------------------------------------------------------


 

ARTICLE 14
TERMINATION

 

14.1                                 Termination by the Parties.  This Agreement
may be terminated at any time prior to the Closing:

 

(a)                                  by the mutual written consent of Purchaser
and the Company;

 

(b)                                 by Purchaser, if there has been any
violation or breach by the Company of any covenant, representation or warranty
that, if it continued to occur as of the Closing, would result in the failure of
a condition set forth in Section 4.1 or Section 4.2 and such violation or breach
has not been waived by Purchaser or, in the case of a covenant breach, cured by
the Company within thirty (30) days after written notice thereof from Purchaser;

 

(c)                                  (i) by Purchaser, if the Company fails to
obtain the Shareholder Approvals within one hundred twenty (120) after the date
hereof, or (ii) by the Company, if the Shareholder Approvals shall not have been
obtained upon a vote taken thereon at the Company Shareholders Meeting or any
postponement or adjournment thereof;

 

(d)                                 by Purchaser, if any Event of Default under
the Bridge Loan Agreement shall have occurred and be continuing; provided,
however, that if any Event of Default specified in paragraphs (h) or (i) of
Article VIII of the Bridge Loan Agreement occurs, this Agreement shall terminate
automatically and without any action on the part of either party;

 

(e)                                  by the Company, if there has been a
material violation or breach by Purchaser of any covenant, representation or
warranty contained in this Agreement and such violation or breach has not been
waived by the Company or, in the case of a covenant breach, cured by Purchaser
within thirty (30) days after written notice thereof by the Company;

 

(f)                                    by either Purchaser or the Company if
there shall be in effect any Requirements of Law that prohibits the consummation
of the Closing or if consummation of the Closing would violate any
non-appealable final order, decree or judgment of any Governmental Authority
having competent jurisdiction;

 

(g)                                 by Purchaser if the transactions
contemplated hereby have not been consummated by 5:00 p.m., New York City time
on the one hundred eightieth (180th) day after the date hereof (the “Expiration
Date”), provided that Purchaser shall not be entitled to terminate this
Agreement pursuant to this Section 14.1(g) if Purchaser has materially breached
this Agreement and such breach has prevented or frustrated the consummation of
the transactions contemplated hereby;

 

(h)                                 by the Company if the transactions
contemplated hereby have not been consummated by 5:00 p.m., New York City time
on the Expiration Date, provided that the Company shall not be entitled to
terminate this Agreement pursuant to this Section 14.1(h)  if the Company has
materially breached this Agreement and such breach has prevented or frustrated
the consummation of the transactions contemplated hereby; or

 

35

--------------------------------------------------------------------------------


 

(i)                                     by Purchaser if, at any time prior to
the receipt of the Shareholder Approvals, the Company Board or any committee
thereof shall have (1) effected an Adverse Recommendation Change (whether or not
permitted to do so under the terms of this Agreement), (2) adopted or approved
or submitted for the consideration of the shareholders of the Company or
publicly endorsed, publicly declared advisable or publicly recommended to the
shareholders of the Company, an Alternative Proposal or caused the Company or
any of its Subsidiaries to enter into any letter of intent, memorandum of
understanding, agreement in principle, acquisition agreement, merger agreement,
option agreement, joint venture agreement, partnership agreement or other
agreement related to an Alternative Proposal other than an Acceptable
Confidentiality Agreement in accordance with Section 7.2(c), (3) failed to
publicly reaffirm its recommendation of this Agreement within ten (10) Business
Days following receipt of a written request by Parent to provide such
reaffirmation following the public announcement of an Acquisition Proposal, (4)
failed to include in the Proxy Statement the Company Determination or Company
Recommendation or included in the Proxy Statement any proposal to vote upon or
consider any Acquisition Proposal, or (5) if the Company Board or any committee
thereof shall have failed to recommend against Alternative Proposal within ten
(10) Business Days after public disclosure of the Alternative Proposal.

 

14.2                                 Notice of Termination; Effect of
Termination. In order to terminate this Agreement under Section 14.1, the
terminating party shall give written notice of such termination to the other
party specifying the provision or provisions of this Agreement on which such
termination is based.  Upon such termination in accordance with Section 14.1,
this Agreement shall forthwith become void and have no effect, without any
liability or obligation on the part of Purchaser or the Company, other than
Section 7.7(d), Section 13.1, this Section 14.2, Section 14.3 and Article 15,
which provisions shall survive such termination; provided, that nothing shall
relieve a party of liability for a willful breach of this Agreement.

 

14.3                                 Termination Fee.

 

(a)                                  The Company shall pay the Termination Fee
to Purchaser if:

 

(i)                                     this Agreement is terminated by the
Company pursuant to Section 14.1(c)(ii) or Section 14.1(h) and, in the case of
termination under Section 14.1(h), a vote on the Shareholder Proposals at the
Company Shareholders Meeting has not been taken, and in either case within
twelve (12) months of such termination the Company enters into a definitive
agreement to consummate, or consummates, or the Company Board approves or
recommends, the transactions contemplated by, an Alternative Proposal (with 30%
or 40% as applicable in the definition thereof being replaced with 50%); or

 

(ii)                                  this Agreement is terminated by Purchaser
pursuant to Section 14.1(i).

 

(b)                                 Any Termination Fee payable under this
Section 14.3 shall be paid by wire transfer of same-day funds to an account
specified by Purchaser.  Any fee due under Section 14.3(a) shall be paid as
follows:

 

36

--------------------------------------------------------------------------------


 

(i)                                     if this Agreement is terminated pursuant
to Section 14.1(c)(ii) or Section 14.1(h) and, in the case of termination under
Section 14.1(h), a vote on the Shareholder Proposals at the Company Shareholders
Meeting has not been taken, and in either case,  within twelve (12) months of
such termination the Company enters into a definitive agreement to consummate,
or consummates, or the Company Board approves or recommends, the transactions
contemplated by, an Alternative Proposal (with 30% or 40% as applicable in the
definition thereof being replaced with 50%), then the Company shall pay the
Termination Fee prior to entering into such definitive agreement or the
consummation of such Alternative Proposal and as a condition to the
effectiveness of such entry or consummation; and

 

(ii)                                  if this Agreement is terminated by
Purchaser pursuant to Section 14.1(i), then the Company shall pay the
Termination Fee no later than the fifth Business Day after such termination.

 

ARTICLE 15
MISCELLANEOUS.

 

15.1                                 Successors and Assigns.  All covenants and
other agreements contained in this Agreement by or on behalf of any of the
parties hereto bind and inure to the benefit of their respective successors and
assigns (including any subsequent holder of a Note or Warrant) whether so
expressed or not.

 

15.2                                 Accounting Terms.  All accounting terms
used herein which are not expressly defined in this Agreement have the meanings
respectively given to them in accordance with GAAP.  Except as otherwise
specifically provided herein, (i) all computations made pursuant to this
Agreement shall be made in accordance with GAAP, and (ii) all financial
statements shall be prepared in accordance with GAAP.

 

15.3                                 Severability.  Any provision of this
Agreement that is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall (to the full
extent permitted by Requirements of Law) not invalidate or render unenforceable
such provision in any other jurisdiction. For purposes of this Agreement, (a)
the words “include,” “includes” and “including” shall be deemed to be followed
by the words “without limitation,” and (b) the word “or” is not exclusive and
(c) the words “herein,” “hereof,” “hereby,” “hereto” and “hereunder” refer to
this Agreement as a whole.

 

15.4                                 Construction, etc.  Each covenant contained
herein shall be construed (absent express provision to the contrary) as being
independent of each other covenant contained herein, so that compliance with any
one covenant shall not (absent such an express contrary provision) be deemed to
excuse compliance with any other covenant.  Where any provision herein refers to
action to be taken by any Person, or which such Person is prohibited from
taking, such provision shall be applicable whether such action is taken directly
or indirectly by such Person. For the avoidance of doubt, all Schedules and
Exhibits attached to this Agreement shall be deemed to be a part hereof.

 

37

--------------------------------------------------------------------------------


 

15.5                                 Counterparts.  This Agreement may be
executed in any number of counterparts, each of which shall be an original but
all of which together shall constitute one instrument.  Each counterpart may
consist of a number of copies hereof, each signed by less than all, but together
signed by all, of the parties hereto.

 

15.6                                 Governing Law.  This Agreement shall be
construed and enforced in accordance with, and the rights of the parties shall
be governed by, the law of the State of New York excluding choice-of-law
principles of the law of such State that would permit the application of the
laws of a jurisdiction other than such State.

 

15.7                                 Jurisdiction and Process; Waiver of Jury
Trial.  (a)  The Company irrevocably submits to the non-exclusive jurisdiction
of any New York State or federal court sitting in the Borough of Manhattan, The
City of New York, over any suit, action or proceeding arising out of or relating
to this Agreement.  To the fullest extent permitted by applicable Requirements
of Law, the Company irrevocably waives and agrees not to assert, by way of
motion, as a defense or otherwise, any claim that it is not subject to the
jurisdiction of any such court, any objection that it may now or hereafter have
to the laying of the venue of any such suit, action or proceeding brought in any
such court and any claim that any such suit, action or proceeding brought in any
such court has been brought in an inconvenient forum.

 

(b)                                 The Company consents to process being served
by or on behalf of any holder of Notes or Warrants in any suit, action or
proceeding of the nature referred to in Section 15.7(a) by mailing a copy
thereof by registered or certified mail (or any substantially similar form of
mail), postage prepaid, return receipt requested, to it at its address specified
in Article 10 or at such other address of which such holder shall then have been
notified pursuant to said Section.  The Company agrees that such service upon
receipt (i) shall be deemed in every respect effective service of process upon
it in any such suit, action or proceeding and (ii) shall, to the fullest extent
permitted by applicable Requirements of Law, be taken and held to be valid
personal service upon and personal delivery to it.  Notices hereunder shall be
conclusively presumed received as evidenced by a delivery receipt furnished by
the United States Postal Service or any reputable commercial delivery service.

 

(c)                                  Nothing in this Section 15.7 shall affect
the right of any holder of a Note to serve process in any manner permitted by
applicable Requirements of Law, or limit any right that the holders of any of
the Notes or Warrants may have to bring proceedings against the Company in the
courts of any appropriate jurisdiction or to enforce in any lawful manner a
judgment obtained in one jurisdiction in any other jurisdiction.

 

(d)                                 The parties hereto hereby waive trial by
jury in any action brought on or with respect to this Agreement, the Notes or
Warrants or any other document executed in connection herewith or therewith.

 

15.8                                 No Personal Liability of Directors,
Officers, Employees and Holders of Capital Stock.  No director, officer,
employee, organizer or holder of Capital Stock of the Company or any Guarantor,
as such, will have any liability for any obligations of the Company or the
Guarantors under the Notes, the Warrants or this Agreement.  Each holder of
Notes or Warrants by accepting a Note or Warrant waives and releases all such
liability.  The waiver and release are

 

38

--------------------------------------------------------------------------------


 

part of the consideration for issuance of the Notes and Warrants.  The waiver
may not be effective to waive liabilities under the federal securities laws.

 

15.9                                 Successors.  All agreements of the Company
in this Agreement and the Notes and Warrants will bind its successors.

 

15.10                           Third Party Beneficiaries. Nothing in this
Agreement, express or implied, is intended to or shall confer upon any Person,
other than the parties hereto, any rights, benefits or remedies of any nature
whatsoever under or by reason of this Agreement, and no other Person shall be
deemed a third-party beneficiary under or by reason of this Agreement, other
than (a) with respect to the provisions of Article 11 and Article 13 which shall
inure to the benefit of any Person entitled to indemnification or reimbursement
thereunder, and his, her or its successors, heirs or representatives who are
intended to be third-party beneficiaries thereof.

 

39

--------------------------------------------------------------------------------


 

If you are in agreement with the foregoing, please sign the form of agreement on
a counterpart of this Agreement and return it to the Company, whereupon this
Agreement shall become a binding agreement between you and the Company.

 

 

 

Very truly yours,

 

 

 

A123 SYSTEMS, INC.

 

 

 

 

 

By

/s/ David P. Vieau

 

Name:

David P. Vieau

 

Title:

President & CEO

 

--------------------------------------------------------------------------------


 

This Agreement is hereby

accepted and agreed to as

of the date thereof.

 

WANXIANG CLEAN ENERGY USA CORP.

 

 

By:

 

 

Name:

Ping Yi Li

Title:

President

 

 

All notices to Purchaser shall be addressed as follows:

 

Wanxiang Clean Energy USA Corp.

c/o Wanxiang America Corporation

88 Airport Road

Elgin, Illinois 60123

United States of America

Facsimile:  (847) 931-4838

Attn:  Mr. Daniel Li

Email: dli@wanxiang.com

 

with a copy (which shall not constitute notice) to:

 

Sidley Austin LLP

One South Dearborn

Chicago, Illinois 60603

United States of America

Facsimile: (312) 853-7036

Attn: Mr. John R. Box

Email:  jbox@sidley.com

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Defined Terms

 

As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:

 

“3.75% Notes” is defined in Section 4.15.

 

“6.00% Notes” is defined in Section 4.14.

 

“Acceptable Confidentiality Agreement” means a customary confidentiality
agreement containing terms substantially similar to, and (taken as a whole) no
less favorable to the Company than, those set forth in the Confidentiality
Agreement; provided, that such confidentiality agreement shall not prohibit
compliance with any of the provisions of this Agreement.

 

“Adverse Recommendation Change” is defined in Section 7.2(d).

 

“Affiliate” means, at any time, and with respect to any Person, any other Person
that at such time directly or indirectly through one or more intermediaries
Controls, or is Controlled by, or is under common Control with, such first
Person. As used in this definition, “Control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.  Unless the context otherwise clearly requires, any
reference to an “Affiliate” is a reference to an Affiliate of the Company.  For
purposes of Articles 11 and 12, an Affiliate of a Purchaser shall include (i)
any Immediate Family of Purchaser, (ii) any Family Company of Purchaser or (iii)
any Affiliate of any Family Company of Purchaser.

 

“Allocation” is defined in Article 2.

 

“Alternative Proposal” means any proposal or offer (whether or not in writing)
by any Person or group (as defined in Section 13(d) of the Exchange Act) with
respect to any (A) merger, consolidation, share exchange, other business
combination or similar transaction involving the Company or any of its
Subsidiaries pursuant to which the holders of the voting power of the Company
immediately prior to such transaction own 70% or less of the voting power of the
surviving or resulting entity immediately following the transaction, calculated
on a fully-diluted basis, (B) sale, lease, license, contribution or other
disposition, directly or indirectly (including by way of merger, consolidation,
share exchange, other business combination, partnership, joint venture, sale of
capital stock of or other Equity Interests in a Company Subsidiary or otherwise)
by the Company or any of its Subsidiaries to any Person or group (as defined in
Section 13(d) of the Exchange Act) of any business or assets of the Company or
its Subsidiaries representing 40% or more of the consolidated revenues, net
income or assets of the Company and its Subsidiaries, taken as a whole, (C)
issuance, sale or other disposition, directly or indirectly, to any Person or
group (as defined in Section 13(d) of the Exchange Act) of securities (or
options, rights or warrants to purchase, or securities convertible into or
exchangeable for, such securities) by the Company or any of its Subsidiaries
representing 30% or more of the voting power of the Company, (D) any single or
related transactions with a Person or

 

Schedule A
(to Securities Purchase Agreement)

 

--------------------------------------------------------------------------------


 

group (as defined in Section 13(d) of the Exchange Act) to which the Company or
any of its Subsidiaries is a party in which the holders of the voting power of
the Company immediately prior to such transaction own 70% or less of the voting
power of the Company immediately following the transaction, calculated on a
fully-diluted basis, (E) any tender or exchange offer for equity securities of
the Company in which any Person or group (as defined in Section 13(d) of the
Exchange Act) shall acquire, directly or indirectly, Beneficial Ownership, or
the right to acquire Beneficial Ownership, of 30% or more of the voting
securities of the Company, calculated on a fully-diluted basis or (F) any
combination of the foregoing (in each case, other than the Transaction).

 

“Annual Calculation Date” means the date that is ten (10) Business Days prior to
the date on which the Company is required to file its definitive proxy statement
on Schedule 14A with the SEC for an annual meeting of shareholders of the
Company; provided, that if the Company is not required to file definitive proxy
statements on Schedule 14A in connection with its annual meetings of
shareholders, the Annual Calculation Date for any given year shall be the one
(1) year anniversary of the preceding Annual Calculation Date.

 

“Anti-Terrorism Order” means Executive Order No. 13,224 of September 24, 2001,
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit or Support Terrorism, 66 U.S. Fed. Reg. 49, 079 (2001), as amended.

 

“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and Rule
13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in Section 13(d)(3)
of the Exchange Act), such “person” will be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire by conversion or
exercise of other securities, whether such right is currently exercisable or is
exercisable only after the passage of time.  The terms “Beneficially Owns,”
“Beneficially Owned” and “Beneficial Ownership” have a corresponding meaning.

 

“BHCA” is defined in Section 5.29.

 

“Bridge Loan Agreement” means the Loan Agreement of even date herewith by and
between the Company and Wanxiang America Corporation, as lender (as amended,
supplemented or modified from time to time, and irrespective of whether or not
the Bridge Loan Agreement is then in effect, whether or not the commitments
thereunder have expired or been terminated, whether or not any letter of credit
has been surrendered or whether or not any amounts of principal, interest, fees
or other amounts remain outstanding thereunder).

 

“Bridge Warrants” means the warrants to purchase Common Stock issued or to be
issued by the Company pursuant to the Bridge Loan Agreement.

 

“Board of Directors” means:

 

(a)                                  with respect to a corporation, the board of
directors of the corporation or any committee thereof duly authorized to act on
behalf of such board;

 

(b)                                 with respect to a partnership, the board of
directors of the general partner of the partnership;

 

Schedule A-2

--------------------------------------------------------------------------------


 

(c)                                  with respect to a limited liability
company, the managing member or members or any controlling committee of managing
members thereof; and

 

(d)                                 with respect to any other Person, the board
or committee of such Person serving a similar function.

 

“Business Day” means any day other than a Saturday, a Sunday or a day on which
commercial banks in New York, New York or Chicago, Illinois are required or
authorized to be closed.

 

“Capital Lease” means, at any time, a lease with respect to which the lessee is
required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.

 

“Capital Lease Obligation” means, at the time any determination is to be made,
the amount of the liability in respect of a Capital Lease, and the stated
maturity thereof shall be the date of the last payment of rent or any other
amount due under such Capital Lease prior to the first date upon which such
Capital Lease may be prepaid by the lessee without payment of a penalty.

 

“Capital Stock” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests and (e) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.

 

“CFIUS” is defined in Section 4.12.

 

“Change of Control Proposal” is defined in Section 4.9.

 

“Charter Amendment” is defined in Section 4.9.

 

“Charter Proposal” is defined in Section 4.9.

 

“CJ Request” is defined in Section 7.4.

 

“Closing” is defined in Article 3.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.

 

“Common Stock” means the common stock of the Company, par value $0.001 per
share.

 

“Company” means A123 Systems, Inc., a Delaware corporation.

 

“Company Board” means the Company’s Board of Directors.

 

“Company Bylaws” is defined in Section 5.23.

 

Schedule A-3

--------------------------------------------------------------------------------


 

“Company Charter” is defined in Section 5.23.

 

“Company Determination” is defined in Section 5.2.

 

“Company Financial Statements” is defined in Section 5.21.

 

“Company Recommendation” is defined in Section 5.2.

 

“Company Shareholders Meeting” is defined in Section 5.2.

 

“Confidentiality Agreement” means the Confidentiality Agreement dated as of
April 11, 2012, by and between Wanxiang America Corporation and the Company.

 

“Convertible Securities” is defined in Section 5.23.

 

“DGCL” means the General Corporation Law of the State of Delaware.

 

“Disqualified Stock” means any Capital Stock that, by its terms (or by the terms
of any security into which it is convertible, or for which it is exchangeable,
in each case, at the option of the holder of the Capital Stock), or upon the
happening of any event, matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or redeemable at the option of the holder
of the Capital Stock, in whole or in part, on or prior to the date that is 91
days after the date on which the Notes mature.  The amount of Disqualified Stock
deemed to be outstanding at any time for purposes of this Agreement will be the
maximum amount that the Company and its Subsidiaries may become obligated to pay
upon the maturity of, or pursuant to any mandatory redemption provisions of,
such Disqualified Stock, exclusive of accrued dividends.

 

“DOJ” is defined in Section 7.3(c).

 

“Environmental Laws” is defined in Section 5.26.

 

“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock (but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Company under section 414 of
the Code.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations promulgated thereunder from time to time
in effect.

 

“Expiration Date” is defined in Section 14.1(g).

 

“Family Company” means, with respect to any specified Person, any trust,
partnership, limited liability company, foundation, charitable organization, or
other estate-planning vehicle

 

Schedule A-4

--------------------------------------------------------------------------------


 

for the benefit of, or the ownership interests of which are owned wholly by, (i)
such Person, (ii) one or more Persons who are Immediate Family members of such
Person or (iii) the Immediate Family of any Beneficial Owner of such Person.

 

“Favorable CJ Determination” is defined in Section 7.4.

 

“Federal Reserve” is defined in Section 4.6.

 

“FTC” is defined in Section 7.3(c).

 

“FY2011 10-K” is defined in Section 5.28.

 

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America.

 

“Governmental Authority” means any United States federal, state or local, or any
supra-national or non-U.S., government, political subdivision, governmental,
regulatory or administrative authority, instrumentality, agency body or
commission, self-regulatory organization, court, tribunal or judicial or
arbitral body.

 

“Guarantee” means the Guarantee under the Bridge Loan Agreement.

 

“Guarantor” means any Subsidiary of the Company that executed the Guarantee, and
their respective successors and assigns, in each case, until the Guarantee of
such Person has been released in accordance with the provisions thereof.

 

“Hazardous Materials” is defined in Section 5.26.

 

“holder” means, with respect to any Note or Warrant, the Person in whose name
such Note or Warrant is registered in the register maintained by the Company.

 

“HSR Act” is defined in Section 4.11.

 

“Immediate Family” means, with respect to any specified individual, such
individual’s current spouses, parents, parents-in-law, grandparents, children,
siblings or grandchildren.

 

“Indebtedness” with respect to any Person means, at any time, without
duplication,

 

(a)                                  its liabilities for borrowed money;

 

(b)                                 its liabilities for the deferred purchase
price of property acquired by such Person (excluding accounts payable arising in
the ordinary course of business but including all liabilities created or arising
under any conditional sale or other title retention agreement with respect to
any such property);

 

(c)                                  (i) all Capital Lease Obligations and (ii)
all liabilities which would appear on its balance sheet in accordance with GAAP
in respect of synthetic leases assuming such synthetic leases were accounted for
as Capital Leases;

 

Schedule A-5

--------------------------------------------------------------------------------


 

(d)                                 all its liabilities in respect of letters of
credit (other than commercial letters of credit) or instruments serving a
similar function issued or accepted for its account by banks and other financial
institutions (whether or not representing obligations for borrowed money), as
well as liabilities evidenced by bonds, notes, debentures or similar
instruments;

 

(e)                                  the termination value, after termination,
or mark-to-market value, prior to termination, of any Swap Obligations; and

 

(f)                                    (i) Disqualified Stock and (ii)
Redeemable Preferred Stock,

 

if and to the extent any of the preceding items (other than letters of credit
and Swap Obligations) would appear as a liability upon a balance sheet of the
specified Person prepared in accordance with GAAP.  In addition, the term
“Indebtedness” includes all Indebtedness of others secured by a Lien on any
asset of the specified Person (whether or not such Indebtedness is assumed by
the specified Person) and, to the extent not otherwise included, the guarantee
by the specified Person of any Indebtedness of any other Person. Indebtedness
shall be calculated without giving effect to the effects of Statement of
Financial Accounting Standards No. 133 and related interpretations to the extent
such effects would otherwise increase or decrease an amount of Indebtedness for
any purpose under this Agreement as a result of accounting for any embedded
derivatives created by the terms of such Indebtedness.

 

“Indemnified Party” is defined in Section 11.2.

 

“Indemnifying Party” is defined in Section 11.2.

 

“Intervening Event” means an event, development, or change in circumstances that
(a) is material to the Company (other than a change in the market price of any
shares of capital stock of the Company), (b) is not related to an Alternative
Proposal (or any inquiry that could reasonably be expected to lead to an
Alternative Proposal) and (c) was not known (or the magnitude of which was not
known) to the Company Board or of which the Company did not have knowledge on
the date hereof that becomes known to the Company Board prior to the receipt of
the Shareholder Approvals; provided, however, that in no event shall any event,
development or circumstance relating to the announcement or pendency of this
Agreement or arising from any action taken by any party hereto pursuant to and
in compliance with the terms of this Agreement constitute an Intervening Event.

 

“Intellectual Property Rights” is defined in Section 5.25.

 

“Liability” mean any debt, liability or obligation (whether direct or indirect,
known or unknown, absolute or contingent, accrued or unaccrued, liquidated or
unliquidated, or due or to become due, matured or unmatured or determined or
determinable), and including all costs and expenses relating thereto.

 

“Lien” means, with respect to any Person, any mortgage, lien, pledge, charge,
security interest or other encumbrance, or any interest or title of any vendor,
lessor, lender or other secured party to or of such Person under any conditional
sale or other title retention agreement or Capital Lease, upon or with respect
to any property or asset of such Person (including in the case of stock,
stockholder agreements, voting trust agreements and all similar arrangements).

 

Schedule A-6

--------------------------------------------------------------------------------


 

“Losses” is defined in Section 11.1.

 

“Material” means material in relation to the business, operations, affairs,
financial condition, assets, properties, or prospects of the Company and its
Subsidiaries taken as a whole.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, affairs, condition, financial or otherwise, or properties of the
Company and its Subsidiaries taken as a whole, or (b) the ability of the Company
to perform its obligations under this Agreement, the Notes, the Warrants or the
Bridge Warrants, or (c) the validity or enforceability of this Agreement, the
Notes, the Warrants or the Bridge Warrants; provided, however, that none of the
following shall be deemed in themselves, either alone or in combination, to
constitute, and that none of the following shall be taken into account in
determining whether there has been or will be, a Material Adverse Effect: (i)
 any change generally affecting the economy, financial or securities markets or
political, economic or regulatory conditions in the United States or any other
geographic region in which the Company and its Subsidiaries conduct business;
(ii) general financial, credit or capital market conditions, including interest
rates or exchange rates, or any changes therein; (iii); acts of war (whether or
not declared), the commencement, continuation or escalation of a war, acts of
armed hostility, sabotage or terrorism or other international or national
calamity or any material worsening of such conditions threatened or existing as
of the date of this Agreement; (iv) any changes or developments in the price for
oil, gasoline, electricity or other commodities; (v) changes or developments in
the availability of government grants, loans or subsidies (it being understood
that the facts and circumstances giving rise to such change or development may
be deemed to constitute, and may be taken into account in determining whether
there has been, a Material Adverse Effect if such facts and circumstances are
not otherwise described in clauses (i)-(viii) of this definition); (vi) changes
in GAAP or accounting standards or interpretations thereof after the date
hereof; (vii) any failure by the Company to meet any published or internally
prepared estimates of revenues, earnings or other economic performance for any
period ending on or after the date of this Agreement and prior to the Closing
(it being understood that the facts and circumstances giving rise to such
failure may be deemed to constitute, and may be taken into account in
determining whether there has been, a Material Adverse Effect if such facts and
circumstances are not otherwise described in clauses (i)-(viii) of this
definition); or (viii) a decline in the price of the Common Stock on any market
in which such securities are quoted for purchase and sale (it being understood
that the facts and circumstances giving rise to such decline may be deemed to
constitute, and may be taken into account in determining whether there has been,
a Material Adverse Effect if such facts and circumstances are not otherwise
described in clauses (i)-(viii) of the definition); provided, further, that in
the case of clauses (i), (ii) and (v), only to the extent such change, event,
development, condition, occurrence or effect does not, either alone or in
combination, have a materially disproportionate adverse impact on the Company
and its Subsidiaries relative to other Persons or businesses in the affected
geographic regions and in the industries or markets in which the Company or its
Subsidiaries conduct business.

 

“MOU” means the Non-binding Memorandum of Understanding between the Company and
Wanxiang Group Corporation.

 

Schedule A-7

--------------------------------------------------------------------------------


 

“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in section 4001(a)(3) of ERISA).

 

“Notes” is defined in Article 1.

 

“Notice of Proposed Recommendation Change” is defined in Section 7.2(f).

 

“Notice Period” is defined in Section 7.2(f).

 

“Observer” is defined in Section 7.7 (d).

 

“Officer’s Certificate” means a certificate of the chief financial officer,
principal accounting officer, treasurer or comptroller of the Company or of any
other officer of the Company whose responsibilities extend to the subject matter
of such certificate.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.

 

“Permitted First Priority Bridge Indebtedness” has the meaning specified in the
Bridge Loan Agreement.

 

“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, business entity or
Governmental Authority.

 

“Placement Agent” means Lazard Freres & Co. LLC.

 

“Plan” means an “employee benefit plan” (as defined in section 3(3) of ERISA)
subject to Title I of ERISA that is or, within the preceding five years, has
been established or maintained, or to which contributions are or, within the
preceding five years, have been made or required to be made, by the Company or
any ERISA Affiliate or with respect to which the Company or any ERISA Affiliate
may have any liability.

 

“Principal Market” means the NASDAQ Global Select Market or, if the Common Stock
is not listed on the NASDAQ Global Select Market, the NASDAQ Capital Market.

 

“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.

 

“Proxy Statement” means the proxy statement relating to the approval by the
Company’s shareholders of the Share Issuance Proposal, the Change of Control
Proposal and the Charter Amendment Proposal, as amended or supplemented from
time to time.

 

“Purchaser” is defined in the first paragraph of this Agreement.

 

“Purchaser’s Beneficial Ownership Percentage” as of any Annual Calculation Date
means the quotient (expressed as a percentage) determined by dividing (i) the
aggregate number of shares of Common Stock Beneficially Owned by Purchaser and
its Affiliates (without regard to any restrictions on the convertibility of the
Notes or the exercise of the Warrants or the Bridge

 

Schedule A-8

--------------------------------------------------------------------------------


 

Warrants) as of such Annual Calculation Date, as reflected in a certificate
delivered to the Company by Purchaser, by (ii) the aggregate number of shares of
Common Stock outstanding as of such Calculation Date (assuming the exercise or
the conversion in full of all outstanding Convertible Securities of the Company
Beneficially Owned by Purchaser and its Affiliates (without regard to any
restrictions on the convertibility of the Notes or the exercise of the Warrants
or the Bridge Warrants) as of such Annual Calculation Date).

 

“Redeemable Preferred Stock” means Capital Stock that, by its terms (or by the
terms of any security into which it is convertible, or for which it is
exchangeable, in each case, at the option of the holder of the Capital Stock),
or upon the happening of any event, is mandatorily redeemable, or redeemable at
the option of the holder of such Capital Stock, in whole or in part, with
preferential rights to payment of dividends or upon liquidation, dissolution or
winding up.  The amount of Redeemable Preferred Stock deemed to be outstanding
at any time for purposes of this Agreement will be the greater of its mandatory
or optional liquidation preference plus accrued and unpaid dividends.

 

“Registration Rights Agreement” means the Registration Rights Agreement being
delivered pursuant to the Bridge Loan Agreement.

 

“Representatives” is defined in Section 7.2(a).

 

“Requirements of Law” means any foreign, international or multinational treaty,
federal, state, provincial, municipal and local laws, statutes, regulations,
rules, codes or ordinances enacted, adopted, issued or promulgated by any
Governmental Authority (including those pertaining to electrical, building,
zoning, subdivision, land use and Environmental Laws) or common law or any court
order.

 

“SEC” means the Securities and Exchange Commission of the United States, or any
successor thereto.

 

“SEC Documents” is defined in Section 5.21.

 

“Securities” is defined in Article 1.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

 

“Security Agreement” means the Pledge and Security Agreement under the Bridge
Loan Agreement.

 

“Share Issuance Proposal” is defined in Section 4.9.

 

“Shareholder Approvals” is defined in Section 4.9.

 

“Shareholder Proposals” is defined in Section 4.9.

 

“Specified SEC Document” means the Company’s Quarterly Report for the quarterly
period ended June 30, 2012, as filed with the SEC on August 9, 2012.

 

Schedule A-9

--------------------------------------------------------------------------------


 

“Subsidiary” means, as to any Person, any other Person in which such first
Person or one or more of its Subsidiaries or such first Person and one or more
of its Subsidiaries owns sufficient equity or voting interests to enable it or
them (as a group) ordinarily, in the absence of contingencies, to elect a
majority of the directors (or Persons performing similar functions) of such
second Person, and any partnership or joint venture if more than a 50% interest
in the profits or capital thereof is owned by such first Person or one or more
of its Subsidiaries or such first Person and one or more of its Subsidiaries
(unless such partnership can and does ordinarily take major business actions
without the prior approval of such Person or one or more of its Subsidiaries). 
Unless the context otherwise clearly requires, any reference to a “Subsidiary”
is a reference to a Subsidiary of the Company.

 

“Superior Proposal” means any bona fide written offer made by a third party or
group (as defined in Section 13(d) of the Exchange Act) pursuant to which such
third party or group would acquire or own, directly or indirectly, 50% or more
of the voting securities of the Company, calculated on a fully-diluted basis, or
50% or more of the assets of Company and its Company Subsidiaries, taken as a
whole, on terms which the Company Board determines in good faith (after
consultation with outside counsel and a financial advisor of nationally
recognized reputation) to be superior to the Transaction from a financial point
of view to the Company and/or the shareholders of the Company, taking into
account all the terms and conditions of such proposal and this Agreement
(including (A) the Termination Fee and any changes proposed by Purchaser to the
terms of this Agreement, (B) the likelihood that such transaction will be
completed, taking into account all financial, regulatory, legal and other
aspects of such offer and (C) any necessary financing (including with respect to
any Indebtedness that could be required to be repaid in connection with the
transactions contemplated by such offer).

 

“Swap Contract” means (a) any and all interest rate swap transactions, basis
swap transactions, basis swaps, credit derivative transactions, forward rate
transactions, commodity swaps, commodity options, forward commodity contracts,
equity or equity index swaps or options, bond or bond price or bond index swaps
or options or forward foreign exchange transactions, cap transactions, floor
transactions, currency options, spot contracts or any other similar transactions
or any of the foregoing (including, any options to enter into any of the
foregoing), and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement.

 

“Swap Obligations” means, with respect to any specified Person, the obligations
of such Person under any Swap Contract.

 

“Takeover Statute’ is defined in Section 7.2(d).

 

“Tax Returns” means any federal, state, local or foreign return, declaration,
report, statement, claim for refund, amended returns and declarations of
estimated taxes (including all attached schedules) filed or required to be filed
with any Governmental Entity with respect to Taxes.

 

Schedule A-10

--------------------------------------------------------------------------------


 

“Taxes” means any present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

 

“Termination Fee” means the excess (if any) of (x) $9,000,000 over (y) the
amount previously paid by the Company pursuant to Section 2.06(a) of the Bridge
Loan Agreement.

 

“Third Party Claim” is defined in Section 11.2.

 

“Transaction” is defined in Article 1.

 

“Transaction Documents” means this Agreement, the Bridge Loan Agreement, the
Registration Rights Agreement, the Notes, the Warrants, the Bridge Warrants, as
well as each of the other documents and agreements entered into, or contemplated
to be entered into, by the parties hereto in connection with the transactions
contemplated by this Agreement, the Bridge Loan Agreement, the Notes, and the
Warrants (including each of the Loan Documents (as defined in the Bridge Loan
Agreement)).

 

“Underlying Shares” is defined in Article 1.

 

“USA Patriot Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

 

“Wanxiang Board Designees” is defined in Section 7.7.

 

“Warrants” is defined in Article 1.

 

Schedule A-11

--------------------------------------------------------------------------------